Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




Exhibit 10.22
 
EXECUTION COPY




PRIVATE LABEL BANKING PROGRAM AGREEMENT


This PRIVATE LABEL BANKING PROGRAM AGREEMENT (together with any exhibits,
schedules, and attachments, collectively, this “Agreement” or the “Agreement”)
is dated this 24th day of February , 2017 (the “Effective Date”) and is by and
between T- MOBILE USA, INC., a corporation organized and existing under the laws
of Delaware, with offices located at 12920 SE 38th Street, Bellevue, Washington
98006-1250 (“Company”), and CUSTOMERS BANK, a Pennsylvania state-chartered
banking institution with a mailing address of 99 Bridge Street, Phoenixville,
Pennsylvania 19460 (“Bank”). Company and Bank are collectively referred to as
the “Parties” and are individually referred to as a “Party.”


RECITALS


(a)
Bank is a Pennsylvania chartered, FDIC-insured banking institution and member of
the Federal Reserve System that, among other things, offers a variety of banking
services to consumers.



(b)
Company is a wireless telecommunications company, which provides communications
and other services and products to consumers.



(c)
Bank and Company desire to collaborate in developing, marketing, and offering
the T- Mobile Financial Services to Company’s customers, and Bank desires to
provide the T- Mobile Financial Services to Company’s customers (collectively,
the“Program”).



TERMS OF AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto,
intending to be legally bound, agree as follows:


1.CERTAIN DEFINITIONS. Capitalized terms used herein shall have the meanings
ascribed to such terms in this Section 1 or in the body of this Agreement and
such meanings shall be applicable to both the singular and the plural forms of
such terms.


(a)    “Account Agreement” means, collectively, the agreement(s) between Bank
and a Customer governing the terms and use of a T-Mobile Customer Account or a
Card and all related disclosures as may be required by Applicable Law or deemed
necessary by Bank.


(b)    “Account Terms and Conditions” has the meaning ascribed to such term in
Section 3.1(a).


(c)    “Active T-Mobile Customer” means (1) a T-Mobile Customer that has made a
deposit or withdrawal to a T-Mobile Customer Account in the previous three (3)
months; or (2) has an open account with a balance.


(d)
“Advisory Board” has the meaning ascribed to such term in Section 15.4(c).



1

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


(e)
“AML Program” has the meaning ascribed to such term in Section 3.2.



(f)    “Applicable Law” means, as and to the extent applicable to a Party, (i)
any international, federal, state, or local law, (ii) any regulation, rule,
supervisory guidance, guideline, directive, or interpretation promulgated or
published by any Regulatory Authority, or (iii) any order issued by a court
having jurisdiction over a Party related to the issuance, sale, authorization or
usage of the Cards or services to be provided under this Agreement.


(g)
“Approval Rate” has the meaning ascribed to such term in Section 2(a) of Exhibit

D.


(h)
“ATM” means automated teller machine.



(i)
“Auditing Party” has the meaning ascribed to such term in Section 5.1(e).



(j)
“Bank FinTech” has the meaning ascribed to such term in Section 14.1.



(k)
“Bank Indemnified Party” has the meaning ascribed to such term in Section

15.1(a).


(l)    “Bank Marks” means the Bank’s Marks set forth in Exhibit 14.7, as such
Marks may be modified or updated from time to time by Bank.


(m)
“Bank User Interface” has the meaning ascribed to such term in Section 14.1.



(n)
“Behavior Data” has the meaning ascribed to such term in Section 11.3.



(o)
“Beta Launch Date” has the meaning ascribed to such term in Section 6.1.



(p)
“Beta Program” has the meaning ascribed to such term in Section 10(e) of Exhibit

D.


(q)
“Beta Version” has the meaning ascribed to such term in Section 10(e) of Exhibit

D.


(r)
"Brokered Deposits" has the meaning ascribed to such term in Section 8.1(m).



(s)
“Card” shall mean a debit card, physical or virtual, or other access device
issued

by Bank to a T-Mobile Customer to allow the T-Mobile Customer to access the
T-Mobile Customer Account.


(t)    “Charges” means any and all charges related to services assessed against
the T- Mobile Customer Accounts that are set by T-Mobile and administered by
Bank.


(u)
“Claim” has the meaning ascribed to such term in Section 15.1(a).



(v)    “Company Indemnified Party” has the meaning ascribed to such term in
Section 15.1(b).


2

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


(w)    “Company Marks” means the Marks of Company set forth in Exhibit 0 and the
Marks of Company for the Program, in each case, as such Marks may be modified or
updated from time to time by Company.


(x)    “Company Specific User Interface” has the meaning ascribed to such term
in Section 14.2.


(y)
“Confidential Information” has the meaning ascribed to such term in Section
11.1.



(z)    “Control” means the occurrence of one or more of the following events:
(i) a purchase, lease, or other acquisition of all or substantially all of the
assets of a party; (ii) a purchase or other acquisition (including by way of
merger, consolidation, share exchange, or otherwise) of securities representing
fifty percent (50%) or more of the voting power of a party; or (iii) possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract, or otherwise) of a party.


(aa) “Customer Activation Process” has the meaning ascribed to such term in
Section 10(d) of Exhibit D.


(bb) “Deposit Account” shall have the meaning set forth in Section 3(1) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1813(1), including, without
limitation, demand deposit accounts, certificates of deposit, savings accounts,
NOW accounts, individual retirement accounts and, to the extent applicable,
omnibus deposit accounts and their subaccounts (as described in Federal Deposit
Insurance Corporation General Counsel’s Opinion No. 8 – Insurability of Funds
Underlying Stored Value Cards and Other Nontraditional Access Mechanisms).


(cc) “Digital Banking Platform” has the meaning ascribed to such term in Section
10 of Exhibit D.
(dd)    “Discloser” has the meaning ascribed to such term in Section 11.1.
(ee)    “Dispute” has the meaning ascribed to such term in Section 15.17(a).
(ff)    “DT” means Deutsche Telekom AG.
(gg) “DT Marks” means the Marks of DT set forth in Exhibit 14.6, as such Marks
may be modified or updated from time to time by Company.
(hh)    “Durbin-Exempt Bank” has the meaning ascribed to such term in Section
8.1(l).
(ii) “Durbin Exemption” has the meaning ascribed to such term in Section 7.1(g).
(jj)    “FDIC” means the Federal Deposit Insurance Corporation.
(kk)    “Fee Audit” has the meaning ascribed to such term in Section 9.3.




3

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


(ll)    “Fee Auditor” has the meaning ascribed to such term in Section 9.3.
(mm) “Fee Audit Report” has the meaning ascribed to such term in Section 9.3.
(nn) “Fees” means all banking revenue generated from the use of the T-Mobile
Customer Accounts, including any Card usage, interchange and miscellaneous fees.
(oo)    “Force Majeure Event” has the meaning ascribed to such term in Section
15.9.
(pp)    “GLBA” has the meaning ascribed to such term in Section 11.1.
(qq)    “Implementation Fee” has the meaning ascribed to such term in Section
9.2.
(rr)    “Indemnified Party” means Bank or Company, as applicable.
(ss)    “Indemnifying Party” means Bank or Company, as applicable.
(tt) “Initial Card Credentials” has the meaning ascribed to such term in Section
10(c) of Exhibit D.
(uu)    “Initial Term” has the meaning ascribed to such term in Section 10.1.
(vv)    “Interchange Fee Limits” has the meaning ascribed to such term in
Section 7.1(g).
(ww) “Invoice Receipt Date” has the meaning ascribed to such term in Section
9.4.
(xx) “Issuer Network Assessment” means domestic assessments, cross-border volume
fees, transaction processing fees, and other related fees, net of rebates and
incentives, assessed by the payment card or ATM networks (or any similar
entities) on Bank for providing transaction processing and other payment-related
products and services.
(yy) “Joint Governance Committee” has the meaning ascribed to such term in
Section 15.4(a).
(zz)    “Joint Roadmap” has the meaning ascribed to such term in Section
15.4(b).
(aaa) “Launch Date” has the meaning ascribed to such term in Section 6.1.
(bbb) “Losses” has the meaning ascribed to such term in Section 13.3.
(ccc) “Marks” means the trademarks, service marks, trade names, trade dress,
designs, domain names, color combination, insignia, and logos (including graphic
and color configurations) of a Party.
(ddd) “Marketing Data” has the meaning ascribed to such term in Section 11.3.
(eee) “Material Subcontractor” has the meaning ascribed to such term in Section
5.1(d).
(fff)    “Minimum Service Approval Rating” has the meaning ascribed to such term
in


4

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Section 10.2(a)(iv).


(ggg) “Mobile Application” has the meaning ascribed to such term in Section
10(c) of Exhibit D.


(hhh) “Mobile Network Operator” means any providers of wireless services,
wireless carriers, cellular companies, or mobile network carriers, including,
but not limited to, Verizon, AT&T, and Sprint, in each case, including any
affiliates and subsidiaries.


(iii) “Mobile Offering” has the meaning ascribed to such term in Section 10(a)
of Exhibit D.


(jjj) “Mobile Wallets” has the meaning ascribed to such term in Section 10(c) of
Exhibit
D.


(kkk) “Modified Transition Assistance Period” has the meaning ascribed to such
term in
Section 10.2(b).
(lll)    “NACHA” has the meaning ascribed to such term in Section 7(a)(i) of
Exhibit D.


(mmm)“Net Interchange Fees” means the total of all interchange revenue (net of
any Issuer Network Assessments) received from payment card networks in
connection with the use of Cards.


(nnn) “Online Offering” has the meaning ascribed to such term in Section 10(a)
of Exhibit D.
(ooo) “PINs” has the meaning ascribed to such term in Section 7(c)(iii) of
Exhibit D. (ppp) “Product and Feature Set” has the meaning ascribed to such term
in Section 10(a)
of Exhibit D.


(qqq) “Program” has the meaning ascribed to such term in the Recitals.
(rrr)    “Program Manager” has the meaning ascribed to such term in Section
15.4(a).
(sss) “Program Team” has the meaning ascribed to such term in Section 15.4(a).
(ttt)    “Recipient” has the meaning ascribed to such term in Section 11.1.
(uuu) “Recipient Third Parties” has the meaning ascribed to such term in Section
11.2.
(vvv) “Regulatory Audit” has the meaning ascribed to such term in Section
3.4(c).
(www) “Regulatory Authority” means, as the context requires, the Office of the
Comptroller of the Currency; the FDIC; the Federal Reserve Board; the Consumer
Financial Protection Bureau; the Federal Trade Commission; the Financial Crimes
Enforcement Network; and any other international, foreign, federal or state
regulator or agency having jurisdiction over Bank or Company.


5

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




(xxx) “Rejection Notice” has the meaning ascribed to such term in Section 10(e)
of Exhibit D.
(yyy)    “Renewal Term” has the meaning ascribed to such term in Section 10.1.
(zzz)    “Sale Option” has the meaning ascribed to such term in Section 10.5(a).
(aaaa) “Sale Option Notice” has the meaning ascribed to such term in Section
10.5(a).


(bbbb) “Sensitive Customer Information” has the meaning ascribed to such term in
Section 11.1.


(cccc) “Service Level” has the meaning ascribed to such term in Exhibit C.


(dddd) “Solicitation Materials” means any advertising, promotional, marketing,
and other similar materials describing the Program.
(eeee) “Successor Institution” has the meaning ascribed to such term in Section
10.5(a).
(ffff) “Supervisory Objection” means (i) an objection, verbally or in writing,
raised by a Regulatory Authority having supervisory authority over Bank that
expresses the Regulatory Authority’s opinion that one or more provisions of this
Agreement constitute a violation of Applicable Law or is unsafe or unsound, (ii)
any cease-and-desist or other similar formal written order of a Regulatory
Authority, or (iii) a written directive by a Regulatory Authority to cease or
materially limit performance of the obligations under this Agreement; provided,
that, notwithstanding anything to the contrary, a determination by the FDIC that
the T-Mobile Customer Accounts constitute Broker Deposits shall not be
considered to be a Supervisory Objection for purposes of the Agreement.


(gggg) “Supervisory Objection Notice” has the meaning ascribed to such term in
Section
8.1(n).


(hhhh) “T-Mobile Customer” means a customer of Company that uses the T-Mobile
Financial Services.


(iiii) “T-Mobile Customer Account” means the Deposit Account(s) of a T-Mobile
Customer in connection with the T-Mobile Customer’s participation in the Program
and receipt and use of the T-Mobile Financial Services that is held at Bank and
that is subject to an Account Agreement between Bank and the T-Mobile Customer.


(jjjj) “T-Mobile Financial Services” means the products, services, features, and
functionality set forth on Exhibit F.


(kkkk) “T-Mobile Retailer” means any Company-owned T-Mobile location and/or any
T- Mobile dealer location, as determined by Company from time to time.


(llll)    “Term” has the meaning ascribed to such term in Section 10.1.


6

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




(mmmm) “Transition Assistance Period” has the meaning ascribed to such term in
Section 10.4(a).


(nnnn) “Transition Assistance Services” has the meaning ascribed to such term in
Section 10.4(a).


(oooo) “Wind-Down Costs” has the meaning ascribed to such term in Section 10.3.


2.
GENERAL DESCRIPTION OF PROGRAM



2.1    Purpose. The Program established pursuant to this Agreement will allow
customers of Company, through Bank’s standard and customized technology and
financial products and services (including the establishment of T-Mobile
Customer Accounts, the issuance of Cards and other financial products and
services, as further described herein), to receive and use the T-Mobile
Financial Services.


2.2    Development and Implementation of Program. Bank shall develop and
implement the Program in accordance with this Agreement, including Exhibits A,
B, C, D, E, F, G, H, I, and J, which exhibits are hereby incorporated into and
made a part of this Agreement.


3.
MARKETING; DUTIES OF COMPANY; JOINT RESPONSIBILITIES

3.1    Marketing. Bank acknowledges that Company may promote and market the
Program to prospective T-Mobile Customers from time to time. Company agrees that
it will promote and market the Program in accordance with Applicable Law and
this Agreement.


(a)    [***]. The terms and conditions applicable to each T-Mobile Customer
Account offered pursuant to the Program shall be mutually agreed upon by Bank
and Company prior to the implementation of the Program and shall be set forth in
an Account Agreement between Bank and each T-Mobile Customer (as updated from
time to time in accordance with this Agreement, the “Account Terms and
Conditions”). [***]. Notwithstanding the foregoing, Company acknowledges that
Bank is subject to certain regulatory obligations under Applicable Law and, as
such, Bank shall have final authority on certain components of the Account Terms
and Conditions that implicate Applicable Law. Bank agrees that, during the Term,
Bank will provide Company with the Account Terms and Conditions and with any
updates or modifications to the Account Terms and Conditions promptly; provided,
that, prior to implementing any updated or modified Account Terms and
Conditions, Bank shall obtain Company’s approval so long as such updates or
modifications are not required by Applicable Law, in which case Bank shall not
be required to obtain Company’s approval. Bank shall enter




7

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


into an Account Agreement with each T-Mobile Customer that elects to participate
in the Program, subject to Bank’s usual and customary account opening
procedures. Bank represents, warrants, and covenants that the account opening
procedures for T-Mobile Customers in connection with the Program will be
substantially similar to the account opening procedures Bank uses for all other
prospective consumer checking - and savings - account customers of Bank.


(b)    Company will submit all proposed Solicitation Materials (and ongoing
changes to same) to Bank for review and written approval prior to the release or
use of such Solicitation Materials in the marketplace for the purpose of
allowing Bank to review such Solicitation Materials to ensure that they comply
with Applicable Law with respect to financial services under this Agreement.
Bank shall review any Solicitation Materials and notify Company of its decision
with respect to such Solicitation Materials within a commercially reasonable
period of time; provided, that for Solicitation Material less than [***], Bank
will reply within [***] following Bank’s receipt of such Solicitation Materials.
Bank may only reject the use of Solicitation Materials if Bank reasonably
determines that such Solicitation Materials are likely to cause Bank or Company
to violate Applicable Law. Company agrees that it will make any changes, on a
prospective basis, in such terms, manner and conditions that the Bank deems
reasonably necessary to comply with Applicable Law and Regulatory Authority
guidance. In addition, Bank shall have the right to object to any Solicitation
Materials that Bank believes will negatively affect Bank’s reputation, and
Company agrees to consider such objection in good faith and to add a mutually
agreed upon disclosure to address Bank’s specific reputational concerns.
Notwithstanding the foregoing, it is expressly understood that Bank’s review and
approval or rejection of the Solicitation Materials shall be for Bank’s own
independent purposes and Bank’s approval of Solicitation Materials shall not
constitute a certification to Company of any kind, other than to grant Company
permission to use such Solicitation Materials pursuant to this Section 3.1(b).
It is further understood that Bank shall have the right to withdraw approval of
any previously approved Solicitation Material in the event of a change in
Applicable Law or court decision related to the Solicitation Materials that
adversely reflects on the Solicitation Materials or upon written or verbal
direction of any Regulatory Authority with supervisory authority over Bank or
the Solicitation Materials. Bank and Company shall cooperate to ensure that all
Solicitation Materials comply with all applicable payment card network (e.g.,
Visa, Mastercard, etc.) guidelines, policies and rules.


3.2    Bank Secrecy Act Compliance. Company will reasonably cooperate with Bank,
as mutually agreed by the Parties, in the implementation of Bank’s anti-money
laundering and anti-terrorism financing compliance program (as modified from
time to time, the “AML Program”) in accordance with Applicable Law, including in
connection with Bank’s implementation of such commercially reasonable policies
and procedures, and modifications to the Program, that may be required by
Applicable Law. Company will reasonably cooperate with Bank, as mutually agreed
by the Parties, in the implementation of measures to allow Bank to verify the
identity of all T-Mobile Customers and prospective T-Mobile Customers consistent
with Applicable Law.


3.3    Program and Compliance Training. Company shall, or shall permit Bank to,
train representatives of Company that will be involved in the marketing,
promotion, or implementation of the Program. The Parties agree that the training
shall be conducted




8

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


periodically as mutually agreed by the Parties, [***].


3.4
Recordkeeping; Reporting; and Audit Rights.



(a)Bank will keep and maintain complete records reflecting the identity of each
T- Mobile Customer and the steps taken to verify the identity of each T-Mobile
Customer, if verification is required under Applicable Law or this Agreement.
With respect to each T- Mobile Customer Account, Bank shall retain all required
records for the time period required by Applicable Law and shall retain records
for no less than five (5) years after the closure of a T- Mobile Customer
Account or the termination of this Agreement, whichever is earlier.


(b)[***]


(ii)    Each Party reserves the right, at its own expense to inspect, copy and
audit the other Party, including any records of the other Party directly
relating to the other Party’s performance hereunder, including Company’s right
to perform technology assessments on Bank’s technology architecture and to
provide input to Bank in connection therewith. Any such audit will be conducted
at mutually agreed upon times, upon reasonable prior written notice (but in no
event on, less than thirty (30) business days’ written notice), and in a manner
designed to minimize any disruption to the other Party’s normal business
activities; provided, however, that in agreeing to times for the audit, the
other Party shall be reasonable in scheduling the audit. The Parties shall
reasonably cooperate and accommodate each other in connection with audit
requests. The Parties agree that the audit rights hereunder will be exercised
during normal business hours and no more than once in any twelve (12) month
period, except that a Party shall be entitled to additional audits (but in no
event more frequently than quarterly) if: (i) critical issues were identified in
a previous audit (including any non-compliance with this Agreement); (ii) there
is a material change to the business or financial condition of either Party; or
(iii) there is a material increase in regulatory scrutiny of Bank or the
Program. The Parties agree that upon the occurrence of (i), (ii) or (iii), the
Parties will provide reasonable updates in connection with such issues. If a
Party is entitled to conduct such additional audits pursuant to (i), (ii) or
(iii) and such additional audits relate solely to a contractual issue between
the Parties, the reasonable cost of such additional audits shall be borne by
Bank; provided, that, Company shall not conduct an additional audit if (w) the
additional audit relates to regulatory issues at Bank, (x) a Regulatory
Authority is auditing Bank in connection with such regulatory issues for which
Company is entitled to conduct the additional audit (such audit, a “Regulatory
Audit”), (y) Bank is permitted to and does provide Company with information in
connection with the Regulatory Audit, and (z) Bank keeps Company reasonably
apprised of the developments in connection with the Regulatory Audit through the
conclusion of such Regulatory Audit. Each Party may engage a third party to
conduct an audit of the other Party in accordance with this Section 3.4(c);
provided, that the Party electing to engage a third party to conduct such an
audit shall


9

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


ensure that an audit report is prepared by the third party and a copy of the
audit report is made available to the audited Party.


3.5
Account Marketing Locations.



(a)Accounts may be marketed by Company [***].


(b)[***]


3.6    Company will work with Bank to develop and refine certain financial
products and services, as well as technology enhancements, in connection with
the Program.


3.7    [***]


3.8    [***]


3.9    Company agrees that any branding, notices or statements that are required
by Applicable Law shall include the name or trademark of the Bank.


3.10    [***]


4.
REPRESENTATIONS AND WARRANTIES OF COMPANY

4.1    Representations and Warranties. Company represents and warrants to Bank
as follows:


(a)    This Agreement is valid, binding and enforceable against Company in
accordance with its terms, except as such enforceability may be limited by laws
governing creditors’ rights and general principles of equity.


(b)    Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified and is
properly licensed to do business in each jurisdiction in which the nature of
Company’s activities makes such authorization or licensure necessary. Neither
the execution of this Agreement nor Company’s performance of its obligations
hereunder requires any consent, authorization, approval, notice to, license, or
other action by or in respect of, or filing with, any third party or any
Regulatory Authority.


(c)    Company has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations under this Agreement. The
provisions of this Agreement




10

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


and the performance by Company of its obligations under this Agreement are not
in conflict with Company’s documents of formation or operation, or any other
agreement, contract, lease or obligation to which Company is a party or by which
it is bound.


(d)    Company has not been subject to the following, in each case, that would
materially adversely affect Company’s ability to exercise its rights or perform
its obligations hereunder:
(i)
any criminal conviction (except minor traffic offenses and other petty offenses)
in the United States of America or in any foreign country;



(ii)
any federal or state tax lien, or any foreign tax lien;



(iii)
any administrative or enforcement proceedings commenced by the Securities and
Exchange Commission, any state securities regulatory authority, the Federal
Trade Commission, federal or state bank regulator, or any other state or federal
regulatory agency in the United States or in any other country; or



(iv)
any restraining order, decree, injunction, or judgment in any proceeding or
lawsuit, alleging fraud or deceptive practice on the part of Company.



(e)    There is not pending or threatened against Company any litigation or
proceeding, judicial, tax or administrative, the outcome of which might
materially adversely affect the ability of the Company to perform its
obligations hereunder.


5.
COVENANTS OF COMPANY



5.1    Covenants. Company covenants and agrees with Bank as follows:


(a)Company will perform its obligations under this Agreement in accordance with
Applicable Law.


(b)Subject to Section 8.1(b), Company will obtain and maintain appropriate
licenses with respect to any trademarks and copyrights required for Company in
connection with this Agreement.


(c)[***].


(d)Company will not, without Bank’s prior written consent, outsource or
otherwise subcontract with third parties for the provision of any of its
material obligations (each, a “Material Subcontractor”) in connection with the
delivery of the T-Mobile Financial Services. Bank shall have the right to
conduct due diligence on a Material Subcontractor at Bank’s reasonable
discretion. Bank’s review and approval of a Material Subcontractor shall not be




11

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


unreasonably withheld, conditioned or delayed; provided, that, in any case, Bank
shall review and approve or reject a Material Subcontractor within fourteen (14)
days. However, any such consent of assignment of Company’s obligations hereunder
shall not release Company of its obligations to Bank under this Agreement, and
Company shall remain fully liable to Bank for any breach of this Agreement
caused by a subcontractor or third party retained by Company. [***]. If a
dispute arises in connection with the designation of a third- party service
provider as a Material Subcontractor, the Parties agree that the dispute shall
be referred to the Joint Governance Committee for resolution and, if the Joint
Governance Committee is unable to resolve the issue, the dispute shall be
referred to the Advisory Board for resolution in accordance with Section
15.4(c); provided, that, Company may use the third-party service provider during
the Joint Governance Committee’s and Advisory Board’s consideration of the
issue. At Bank’s request, Company shall provide, at least once annually, a list
of all Material Subcontractors utilized by Company in connection with this
Agreement.


(e)Company agrees that any Regulatory Authority with supervisory authority over
Bank (an “Auditing Party”) shall have the right, consistent with the Regulatory
Authority’s customary practices and procedures for the review of third-party
relationships, [***]. Such audit, inspection or examination shall be at Bank’s
sole expense (including any costs and expenses incurred by Company in connection
with such audit, inspection or examination), during regular business hours of
Company, on reasonable notice, and conducted in a manner so as to not interfere
with Company’s normal business operations.


(f)Bank and Company will reasonably cooperate in the implementation of
commercially reasonable measures designed to meet the objectives of the security
and confidentiality guidelines published by various Regulatory Authorities that
are applicable to Bank and the Program including, but not limited to, the
implementation of appropriate policies, procedures, and other measures designed
to protect against unauthorized access to or use of customer information
maintained by Company in connection with the Program that could result in
substantial harm or inconvenience to any T-Mobile Customer and the proper
disposal of T- Mobile Customer information in connection with the Program.
Company shall further cooperate with Bank in implementing a response program in
connection with the Program which may require Company to take commercially
reasonable actions to address incidents of unauthorized access to T-Mobile
Customer Accounts or other information, including notification to Bank and
T-Mobile Customers as soon as possible following any such incident. Company
shall ensure that, to the extent any third-party service provider engaged by
Company has access to T-Mobile Customer Account information, such third-party
service provider shall


12

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


be obligated to safeguard such information to the same extent as Company.


(g)[***]


6.
DUTIES OF BANK



6.1    Bank shall administer the Program and provide the T-Mobile Financial
Services in accordance with this Agreement (including Exhibit D). Bank shall use
commercially reasonable efforts to [***]. The Parties acknowledge that the
offering of the Program in [***] is subject to regulatory approval, provided,
that Bank shall use best efforts to obtain such regulatory approval. The Launch
Date shall be adjusted to the extent Company requests changes to the Program
which result in implementation delays. For purposes of clarity, Exhibit D hereto
sets forth the financial products and services that Bank must provide in
connection with the Program and the terms and conditions applicable to the
provision of such products and services.


6.2    In addition to Bank’s other duties and obligations under this Agreement,
Bank shall be responsible for developing and maintaining the technology and
operations in connection with the Program and for delivering the T-Mobile
Financial Services and Cards, and shall bear all responsibility for and pay all
normal expenses of the operations, except as otherwise described in this
Agreement.


7.
REPRESENTATIONS AND WARRANTIES OF BANK



7.1    Representations and Warranties. Bank represents and warrants to Company
as follows:


(a)    This Agreement is valid, binding and enforceable against Bank in
accordance with its terms, except as such enforceability may be limited by laws
governing creditors’ rights and general principles of equity.


(b)    Bank is a state bank, validly chartered and in good standing under the
laws of the Commonwealth of Pennsylvania, and is duly qualified and is properly
licensed to do business in each jurisdiction in which the nature of Bank’s
activities, including in connection with this Program, makes such authorization
or licensure necessary. Neither the execution of this Agreement nor Bank’s
performance of its obligations hereunder requires any consent, authorization,
approval, notice to, license, or other action by or in respect of, or filing
with, any third party or any Regulatory Authority.


(c)    Bank has the full power and authority to execute and deliver this
Agreement and to perform all its obligations under this Agreement. The
provisions of this Agreement and the




13

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


performance by Bank of its obligations under this Agreement are not in conflict
with Bank’s charter, bylaws or any other agreement, contract, lease or
obligation to which Bank is a party or by which it is bound.


(d)    Bank is not subject to any order, judgment, decree, or any other legal or
regulatory action that could impede, impair, or prevent Bank from fulfilling all
of its obligations under this Agreement.


(e)
Neither Bank nor any principal of Bank has been subject to the following:



(i)
any criminal conviction (except minor traffic offenses and other petty offenses}
in the United States of America or in any foreign country;



(ii)
any federal or state tax lien, or any foreign tax lien;



(iii)
any administrative or enforcement proceedings commenced by the Securities and
Exchange Commission, any state securities regulatory authority, the Federal
Trade Commission, federal or state bank regulator, or any other state or federal
regulatory agency in the United States or in any other country; or



(iv)
any restraining order, decree, injunction, or judgment in any proceeding or
lawsuit, alleging fraud or deceptive practice on the part of Bank or any
principal thereof.



(f)    There is not pending or threatened against Bank any litigation or
proceeding, judicial, tax or administrative, the outcome of which might
materially adversely affect the continuing operations of Bank.


(g)    As of the date of this Agreement, Bank qualifies for the small issuer
exemption pursuant to 12 C.F.R. § 235.5(a) (as modified or amended from time to
time, the “Durbin Exemption”) and Card activity in connection with the Program
is not subject to the cap on interchange fees pursuant to 12 C.F.R. § 235.3, (as
modified or amended from time to time, the “Interchange Fee Limits”).


8.
COVENANTS OF BANK

8.1    Covenants. Bank covenants and agrees with Company as follows:


(a)Bank will perform its obligations under this Agreement in accordance with
Applicable Law.


(b)[***].


(c)
Bank will obtain and maintain appropriate licenses with respect to any





14

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


trademarks, copyrights and patents required or reasonably necessary for Bank in
connection with this Agreement.


(d)To the extent permitted by Applicable Law, Bank will promptly give written
notice to Company of any material change in the business operations (including
Bank’s compliance programs) or condition, financial or otherwise, of Bank if
such material change is reasonably likely to affect Bank’s ability to perform
its obligations hereunder.


(e)In the event Bank receives notice of a complaint regarding the Program from
any third party, including any state or federal regulator, consumer protection
or advocacy agency, or other similar party, Bank shall, subject to any
restrictions or provisions of Applicable Law and any obligation to maintain the
confidentiality of such complaint or communication, promptly forward such
complaint to Company and shall review, investigate, and resolve such complaint.


(f)Bank will, to the extent permitted by Applicable Law, promptly notify Company
upon becoming aware of (i) any formal regulatory investigation, regulatory
inquiry, enforcement action, or the like involving Bank or in connection with
the Program (provided that the foregoing shall not apply to any informal
regulatory discussions or informal audits conducted in the ordinary course of
Bank’s business), or (ii) any order, judgment, decree, or any other legal or
regulatory action that could affect the Program, and Bank will provide, to the
extent permitted by Applicable Law and upon Company’s reasonable request, any
information and materials requested by Company in connection therewith.


(g)Bank will make available, at least once annually, a reasonable summary of the
Bank’s risk assessments in connection with the Program and will give Company the
option, at least once annually, to review the risk assessments in their entirety
at the Bank’s offices.


(h)Bank will not, without providing at least ninety (90) days’ prior written
notice to Company, outsource or otherwise subcontract with third parties for the
provision of any of its obligations under this Agreement. Company shall have the
right to conduct due diligence on all new third-party service providers at its
reasonable discretion prior to Bank’s use of any third- party service provider
in connection with this Agreement. Notwithstanding anything to the contrary,
Bank’s use of any third party-service provider to perform any of Bank’s
obligations under this Agreement shall not release Bank of its obligations to
Company under this Agreement, and Bank shall remain fully liable to Company for
any breach of this Agreement caused by any third-party service provider retained
by Bank. Notwithstanding anything to the contrary, Company hereby approves the
third-party service providers set forth on Schedule 8.1(i)(h).


(i)Bank will implement commercially reasonable measures designed to meet the
objectives of the security and confidentiality guidelines published by various
Regulatory Authorities relevant to the Program, including, but not limited to,
the implementation of appropriate policies, procedures, and other measures
designed to protect against unauthorized access to or use of customer
information maintained by Bank in connection with the Program that could result
in substantial harm or inconvenience to any T-Mobile Customer and the proper
disposal of T-Mobile Customer information in connection with the Program. Bank
shall further implement a response program in connection with the Program
consistent with the requirements


15

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


of its Regulatory Authority, including, without limitation, notification to
Company and affected T-Mobile Customers as soon as reasonably possible following
any such incident. Bank shall ensure that any third-party service provider
having access to T-Mobile Customer information is obligated to cooperate in the
implementation of similar security measures and response programs.


(j)Bank will, at all times, comply with the obligations set forth in Exhibit J
[Security Safeguards, Company Information, and Cardholder Information] hereto.
In the event of any conflict between the terms and conditions of this Agreement
and the terms and conditions of Exhibit J with respect to the subject matter
thereof, the terms and conditions set forth in Exhibit J shall control.


(k)Bank shall, while this Agreement is in effect, prepare and maintain disaster
recovery, business resumption, and contingency plans in connection with the
Program consistent with the requirements of its Regulatory Authority. Bank shall
periodically test such disaster recovery, business resumption, and contingency
plans as may be appropriate and prudent in light of the nature and scope of the
activities and operations of Bank and its obligations hereunder and shall
promptly provide Company with a summary of the results of any such tests.


(l)If, at any time during the Term, Bank no longer qualifies for the Durbin
Exemption, Bank will use best efforts to consummate a transaction pursuant to
which a financial institution that qualifies for the Durbin Exemption (the
“Durbin-Exempt Bank”) will become the holder of the T-Mobile Customer Accounts
and the issuer of Cards in connection with the Program; provided, that (i) the
Durbin-Exempt Bank shall be reasonably acceptable to Company, (ii) the
transition of the T-Mobile Customer Accounts to the Durbin-Exempt Bank shall not
have any adverse impact on T-Mobile Customers, as determined by Company in its
reasonable discretion; and (iii) Bank shall ensure that all of Bank’s
obligations under this Agreement will continue to be honored in accordance with
the terms of this Agreement without modification hereof. Notwithstanding the
foregoing, any transaction with, or assignment to, a Durbin-Exempt Bank that is
announced prior to the Beta Launch Date shall not require Company’s approval or
consent as described in this Section 8.1(l)(i)-(ii). If Bank is unable to
consummate such a transaction, then, notwithstanding anything to the contrary in
this Agreement: (i) Bank will continue to operate and administer the Program and
satisfy all of its obligations under this Agreement in accordance with the terms
of this Agreement; and (ii) Bank will pay to Company, on a monthly basis,
one-hundred percent (100%) of Net Interchange Fees for Card activity in
connection with the Program during the period in which Bank is not eligible for
the Durbin Exemption.


(m)Subject to Company’s input and approval with respect to (i) the structure of
the Program and the Sale Option, (ii) the financial institution that will hold
the T-Mobile Customer Accounts and any deposits received by Bank for T-Mobile
Customer Accounts, and (iii) any other term or condition Company deems relevant,
[***].




16

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


(n)In the event of any Supervisory Objection, Bank will promptly notify Company
in writing of such Supervisory Objection (the “Supervisory Objection Notice”)
and such Supervisory Objection Notice will describe, in sufficient detail, the
nature of the Supervisory Objection and the extent to which the Supervisory
Objection could affect the Program. In the case of a written Supervisory
Objection, Bank shall provide the Supervisory Objection Notice along with a copy
of the written Supervisory Objection, except as prohibited by Applicable Law.
Prior to implementing any change to the Program in connection with any
Supervisory Objection, Bank shall use best efforts to meet and work with Company
to resolve the Supervisory Objection by way of a mutually agreed-upon solution.
Except as prohibited by Applicable Law, Bank shall provide Company with any
information reasonably requested by Company in connection with any Supervisory
Objection. In the event any Supervisory Objection directing Bank to terminate
this Agreement is not in writing, Bank agrees to request, and use reasonable
efforts to obtain, a written Supervisory Objection and to provide such written
Supervisory Objection to Company. If Bank is unable to obtain a written
Supervisory Objection directing Bank to terminate this Agreement, then Bank will
use best efforts to facilitate a meeting among the Regulatory Authority and Bank
to discuss the oral Supervisory Objection directing Bank to terminate this
Agreement. If Bank is unable to (i) obtain a written Supervisory Objection and
to provide such Supervisory Objection to Company or (ii) facilitate a meeting
among the Regulatory Authority and Bank, then Bank shall provide an official
letter from Bank’s board of directors that represents and warrants that Bank is
subject to a Supervisory Objection that requires Bank to terminate this
Agreement and that describes such Supervisory Objection in sufficient detail.
Notwithstanding the foregoing, in no event shall Bank be required to provide
documentation or information to the extent prohibited by Applicable Law.


(o)Within thirty (30) days following the execution of this Agreement, Bank will
complete Company’s information technology risk assessment. Bank will remediate
any issue(s) identified in the information technology risk assessment to
Company’s satisfaction prior to the Beta Launch Date; provided, that if Bank
fails to remediate any such issue(s) to Company’s satisfaction prior to the Beta
Launch Date, Company may terminate this Agreement.


9.
PROGRAM REVENUES AND COMPENSATION

9.1    Program Revenues. Each Party will be entitled to and responsible for
those fees and charges as set forth in Exhibit B hereto [Fee Schedule]. Except
for those fees expressly set forth in this Agreement (including Exhibit B), Bank
shall not impose any other fees on Company in connection with this Agreement.
The Parties acknowledge and agree that the [***]. At any time, if Bank and
Company agree upon additional services from Bank, the Parties will negotiate in
good faith to determine the pricing for such additional services. Company shall
be entitled to compensation as set forth on Exhibit




17

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


A hereto.


9.2    Implementation Fee. Company agrees to pay a fee in the amount of [***] to
Bank for the development, design, and creation of the Program (the
“Implementation Fee”). The Implementation Fee shall be paid in increments
according to the following schedule: [***].


9.3    Program Fees. Bank shall maintain fees for the Program that are, in the
aggregate, at or below industry standards relative to private-label banking
programs administered by other banks. Bank agrees that, at all times, the fees
imposed on Company in connection with the Program (including, without
limitation, the fees set forth on Exhibit B), shall, in the aggregate, be at
least as favorable to Company as the fees charged by Bank in connection with any
other private-label banking program administered by Bank. Bank shall, at least
once annually at the expense of Bank, engage a qualified, mutually agreed upon
third party (the “Fee Auditor”) to review and compare the fees charged by Bank
in connection with the Program (including, without limitation, the fees set
forth on Exhibit B) with the fees imposed by banks, generally, in connection
with administering private-label banking programs (the “Fee Audit”). Bank shall
cause the Fee Auditor to prepare a report that details the Fee Auditor’s
findings (the “Fee Audit Report”) and to provide a copy of the Fee Audit Report
to Company within thirty (30) days of completing the Fee Audit. If the Fee Audit
Report indicates that Bank is imposing fees on Company in connection with the
Program in the aggregate in excess of fees imposed by other banks in connection
with private-label banking programs, then Bank shall formulate a plan for Bank
to satisfy its obligations under this Section 9.3, which plan shall be subject
to Company’s approval.


9.4    Fees Payable to Bank. Company will remit all undisputed fees to Bank
within sixty (60) days after an invoice is uploaded into Company’s accounts
payable system (the “Invoice Receipt Date”). Bank agrees that Bank waives any
rights to any Charges payable under this Agreement that are not invoiced by Bank
to Company within one-hundred eighty (180) days after the provision of services.


(a)    Company will notify Bank of any disputed fees in writing. Bank and
Company will attempt in good faith to resolve any disputed amounts. If Company
agrees to pay all or a portion of a disputed amount, Bank will re-invoice that
amount. Company will pay all such re- invoiced amounts to Bank within sixty (60)
days after the reissued invoice is uploaded into Company’s accounts payable
system. For the avoidance of doubt, the date on which any re- issued invoice
uploaded into Company’s accounts payable system will be deemed to be the Invoice
Receipt Date.


(b)    All invoices will follow Company’s invoicing standards. At a minimum,
each invoice issued by Bank to Company must be in a form and content reasonably
acceptable to Company and meet the requirements in this Agreement. Each invoice
must contain details describing the basis for the requested payment, including a
description of the services performed and such other details as may be
reasonably necessary to explain the charges in the




18

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


invoice. Bank will furnish such receipts, documents and other supporting
materials as Company reasonably may request to verify the charges set forth in
any invoice. Bank agrees that any terms or conditions included on the invoice
that are in conflict with this Agreement are null and void.


(c)    Electronic Payments. Company will issue all payments to Bank via ACH
through Company’s electronic payment system. Bank will enroll in Company’s
electronic payment system in order to receive payments. Bank will provide a
point of contact and follow enrollment instructions provided by Company to
enroll in the electronic payment system.


9.5    Fees Payable to T-Mobile. Bank will remit all amounts to Company via ACH
on a monthly basis as described in Exhibit A within fifteen (15) days of issuing
the monthly report.


10.
TERM OF AGREEMENT; TERMINATION; TRANSITION OF T-MOBILE CUSTOMERS; EXCLUSIVITY



10.1    Initial Term and Renewal Terms. The term of this Agreement shall
commence as of the Effective Date, and shall continue for a period of three (3)
years (the “Initial Term”), unless terminated earlier in accordance with this
Agreement. Company may extend this Agreement for an additional two-year (2-year)
period (the “Renewal Term”) by providing written notice to Bank prior to the end
of the Initial Term. The Initial Term and the Renewal Term may be referred to
herein as the “Term.”


10.2
Termination of Agreement.



(a)Generally. In addition to any other termination rights under this Agreement,
this Agreement may be terminated as follows:


(i)
At any time, upon the mutual written consent of the Parties;



(ii)
By either Party, upon written notice, in the event of a material breach of this
Agreement by the other Party if the breaching Party fails to cure such material
breach within thirty (30) days following written notice from the non-breaching
Party that specifies the nature and circumstances of the material breach;



(iii)
By Bank, upon one-hundred eighty (180) days’ prior written notice (or such
shorter period as required by a Regulatory Authority) and subject to Section
8.1(n), in the event of a Supervisory Objection that requires Bank to terminate
this Agreement;



(iv)
By Company, upon written notice, if Bank fails to use best efforts to maintain a
product approval (net of service-related commitments not tied to product) and/or
review ratings [***] in the various application stores [***] (the “Minimum
Service Approval Rating”) during the Term;



(v)
By Company, upon written notice, if Bank fails to maintain the Minimum



19

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Service Approval Rating of [***] in any application store [***] during the Term;


(vi)
By Company, upon written notice, if Bank fails to deliver the agreed-upon
products, services, features, and functionality outlined in Exhibit F within the
timeline established therein;



(vii)
By Company, upon written notice, if Company does not approve the acceptance
testing of the Beta Version due to any disagreement between the Parties in
connection with the products and features in the Program and Bank fails, within
sixty (60) days after receiving the Rejection Notice from Company rejecting the
acceptance testing of the Beta Version due to such disagreement, to remedy any
issues identified in Company’s Rejection Notice to Bank; and



(viii)
By Company, upon written notice, if the Program is or becomes unprofitable for
Company, based on sufficient documentation provided by Company, during [***];
provided, that Company may not exercise this termination right until [***] of
this Agreement.



(b)Brokered Deposits Durbin Exemption. In addition to any other termination
right under this Agreement, either of Company or Bank may terminate this
Agreement in accordance with this Section 10.2(b) if the FDIC determines that
the T-Mobile Customer Accounts constitute Brokered Deposits or if Bank, at any
time during the Term, no longer qualifies for the Durbin Exemption and fails to
consummate a transaction as contemplated by and in accordance with Section
8.1(l) or assign this Agreement to a Durbin-Exempt Bank subject to and in
accordance with Section 15.12 and Section 8.1(l), respectively; provided, that
(i) neither Party may exercise its right to terminate this Agreement pursuant to
this Section 10.2(b) before July 1, 2018, and (ii) if either Party exercises its
right to terminate this Agreement pursuant to this Section 10.2(b), then,
notwithstanding anything to the contrary in this Agreement, Bank shall perform
its obligations under this Agreement in accordance with the terms of this
Agreement through June 30, 2019 (the “Modified Transition Assistance Period”).
In the case of either of the foregoing, Company shall have the right to the Sale
Option.


10.3    The Parties agree that, notwithstanding anything to the contrary in this
Agreement, any wind-down and/or de-conversion costs (collectively, the
“Wind-Down Costs”) in connection with any termination of this Agreement shall be
borne by [***].


20

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


10.4
Obligations upon Termination.



(a)Transition Period and Assistance. Upon expiration or termination of this
Agreement for any reason, [***], Bank shall continue to perform its obligations
under this Agreement for a period not to exceed twelve (12) months (or 18 months
in the event of a termination by Company pursuant to Section 10.2(a)(ii)) of the
expiration or termination date (the “Transition Assistance Period”); provided,
that, Company may elect, in its sole discretion, to end the Transition
Assistance Period at any time after one-hundred eighty (180) days.
Notwithstanding anything to the contrary, if Bank is directed, pursuant to a
Supervisory Objection, to terminate this Agreement, Bank shall use commercially
reasonable efforts and work in good faith with Company and with the Regulatory
Authority that issued the Supervisory Objection that directed Bank to terminate
this Agreement to provide Transition Assistance Services (as defined below) as
mutually agreed by the Parties and as permitted by the Regulatory Authority.
During the Transition Assistance Period, Bank shall continue to perform its
obligations under this Agreement in accordance with the terms and conditions
specified herein and shall provide any and all assistance reasonably requested
by Company to transition the Program to a Successor Institution pursuant to the
Sale Option without degrading or interfering with (i) the Program, (ii) any of
the services provided by Bank hereunder, or (iii) the business, operations, or
systems of Company, including, without limitation: (1) any data migration to
Company or Successor Institution with Regulatory Authority approval at Company’s
option; and (2) any other commercially reasonable transition assistance services
as are reasonably requested by Company (collectively, the “Transition Assistance
Services”). For the avoidance of doubt, Bank shall provide the Transition
Assistance Services in accordance with this paragraph without regard to the
reason for the termination of this Agreement and the Term of this Agreement
shall not be deemed to have expired or terminated until the Transition
Assistance Services have been completed; provided, that, Company shall not be
subject to any minimum fees or similar financial obligations during any
Transition Assistance Period. The Transition Assistance Services shall be
provided as part of the Program at the rates specified herein; [***].


(b)
Upon termination of this Agreement:



(i)
any undisputed amounts due and owing from one Party to the other Party shall be
promptly paid in full; and



(ii)
each Party shall return, upon the other Party’s request, any and all property of
the other Party (including, without limitation, any Confidential Information,
software, and other property of the other Party; and



(iii)
any T-Mobile Customer Accounts opened during the Term shall remain with Bank,
unless Company exercises the Sale Option.



(c)
Bank shall retain all records and documentation related to the Program
(including



21

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


T-Mobile Customers) in a form that is reasonably retrievable for a period of
five (5) years after the closure of any T-Mobile Customer Account, or the
termination of this Agreement (whichever is earlier). The Parties agree to
cooperate with one another to make such records and documentation available as
may be required to comply with Applicable Law, or to respond to customer
inquiries, legal requests (such as a subpoena), audits, or regulatory
examination requests.


10.5
Transition of T-Mobile Customers.



(a)Upon review and discussion, the Parties acknowledge and agree that it is in
the best interest of T-Mobile Customers to ensure that the T-Mobile Financial
Services offered in connection with the Program maintain the value proposition
offered to T-Mobile Customers in the event of the expiration or termination of
this Agreement. Bank, as the financial institution that will hold the T-Mobile
Customer Accounts during the Term, hereby expresses its desire to transition
such T-Mobile Customer Accounts upon the expiration or termination of this
Agreement and hereby agrees [***] T-Mobile Customer Accounts upon such
expiration or termination; provided, that, [***] after such expiration or
termination, Bank will offer Company the right of first refusal to purchase the
T-Mobile Customer Accounts or to facilitate the purchase of the T-Mobile
Customer Accounts to a qualified successor financial institution designated by
Company (the “Successor Institution”), in each case, for [***] of such T-Mobile
Customer Accounts, which shall be determined in accordance with Section 10.5(b)
(the “Sale Option”). If Company does not accept the Sale Option, Bank may sell
the T-Mobile Customer Accounts to any financial institution. If Company accepts
the Sale Option, Company shall: (1) provide written notice to Bank [***]
following receipt of the Sale Option (the “Sale Option Notice”); (2) execute, or
facilitate the execution of, an agreement for the purchase of the T-Mobile
Customer Accounts [***] following the delivery of the Sale Option Notice to
Bank; and (3) provide, or cause the Successor Institution to provide, Bank with
a detailed outline of its intentions in connection with the T-Mobile Customer
Accounts, including, as applicable, the identity of the Successor Institution,
the procedures for the transition of the T-Mobile Customer Accounts, and any
other information reasonably requested by Bank that is necessary to facilitate
the Sale Option. The Parties agree that the Sale Option shall be contingent upon
the execution of an agreement that sets forth the mutually agreed to terms and
conditions of the Sale Option.


(b)The sale price will be equal to [***]


22

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


[***]. Subject to the receipt of all necessary approvals from any Regulatory
Authority, Bank agrees to transition the T-Mobile Customer Accounts to Company
or the Successor Institution, as applicable, within [***] after closing of the
Sale Option.


(c)If Company elects to accept the Sale Option and the T-Mobile Customer
Accounts are transitioned to Company or the Successor Institution, as
applicable, [***]. If Company accepts the Sale Option within the time period
provided under Paragraph 10.5(a), the Term of this Agreement shall be extended
and the Parties shall remain in compliance with all provisions of this
Agreement, including the timely payment of all other fees and sums called for
under this Agreement, through the date that the T-Mobile Customer Accounts are
transitioned to Company or the Successor Institution, as applicable; provided,
that Company shall not be subject to any minimum fee or similar commitments
following the effective date of any expiration or termination of this Agreement.
Company or the Successor Institution will be responsible for obtaining any
necessary approvals from any Regulatory Authority.


10.6    Exclusivity and Cross-Marketing. Bank agrees that, for the duration of
the Term, (i) Bank shall not offer any financial products or services that are
substantially similar to the T- Mobile Financial Services to any other Mobile
Network Operator in the United States, and (ii) Bank shall not target any
T-Mobile Customers using any T-Mobile Customer or Company customer list(s) or
any data from or about the Program for the purpose of marketing or selling any
financial product or service, other than the T-Mobile Financial Services, to any
such T-Mobile Customer. Company agrees that, for the duration of the Term,
Company shall not offer a consumer-facing demand deposit account with any other
financial institution. The provisions of this Section 10.6 shall not apply
during any Termination Assistance Period.


11.
CONFIDENTIALITY

11.1    Confidential Information. The term “Confidential Information” shall mean
this Agreement and any and all proprietary information, data, trade secrets,
business information and other information of any kind whatsoever which (a) a
Party discloses in writing, orally, or visually (the “Discloser”) to the other
Party (the “Recipient”) or to which the Recipient obtains access in connection
with the negotiation of this Agreement or the exercise of its rights or
performance of its obligations hereunder, and which (b) relates to (i) the
Discloser’s business or business practices, (ii) the Discloser’s customers
and/or associates, or (iii) consumers who have made Sensitive Customer
Information available to Bank and/or Company. “Sensitive Customer


23

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Information” means “non-public personal information,” as defined in the
Gramm-Leach-Bliley Act and its implementing regulations (the “GLBA”). Except as
otherwise provided in Section 11 of this Agreement, Confidential Information may
only be accessed, used, and disclosed by the Parties for the business purpose
contained herein.


11.2    Sensitive Customer Information. Each Party acknowledges and agrees that
it will protect, maintain, use, and disclose Sensitive Customer Information in
accordance with this Agreement and in a manner that is not prohibited by
Applicable Law. In addition to the other requirements set forth in Section 11
regarding Confidential Information, Sensitive Customer Information shall be
subject to the additional restrictions set forth in this Section 11.2. The
Recipient shall access, use, and disclose Sensitive Customer Information only
for the purpose of exercising its rights and performing its obligations
hereunder and shall disclose such Sensitive Customer Information only to its
affiliates, employees, officers, agents, subcontractors, and third-party vendors
(collectively, “Recipient Third Parties”) on a “need to know” basis and only to
the extent such Recipient Third Parties are subject to obligations with respect
to such Sensitive Customer Information that are no less restrictive than the
obligations imposed on Recipient hereunder. The restrictions set forth herein
shall apply during the Term and after the termination of this Agreement.


11.3    Marketing Data. Bank acknowledges and agrees that it will provide to
Company, and Company may securely maintain, [***]. Bank agrees that it will make
any and all disclosures and obtain any and all consents, authorizations, and
approvals from T-Mobile Customers required under Applicable Law for Company to
exercise its rights and for Bank to perform its obligations hereunder.


11.4    Compliance with Applicable Law. The Parties shall comply with Applicable
Law with respect to the use and disclosure of Sensitive Customer Information.


11.5    Disclosure to Employees, Agents and Third Parties. Each of the Parties,
as a Recipient, hereby agrees on behalf of itself and Recipient Third Parties
that Confidential Information will only be disclosed or made available to
Recipient Third Parties on a “need to know basis” for a Party to exercise its
rights and perform its obligations hereunder and only if such Recipient Third
Parties are subject to confidentiality obligations with respect to such
Confidential Information that are no less restrictive than the obligations
imposed on the Recipient hereunder. Each of the Parties, as a Recipient, also
may disclose Confidential Information as required by law; provided, that, prior
to any disclosure of Confidential


24

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Information as required by law, the Recipient shall (i) notify the Discloser of
any actual or threatened legal compulsion of disclosure and any actual legal
obligation of disclosure immediately upon becoming so obligated, and (ii)
cooperate with the Discloser’s reasonable, lawful efforts to resist, limit or
delay disclosure.


11.6    Return/Destruction of Materials. Upon the termination of this Agreement,
or at any time upon the request of a Party, the other Party shall return or, at
the requesting Party’s election, destroy all Confidential Information, including
Sensitive Customer Information, in the possession of such Party or in the
possession of any third party over which such Party has or may exercise control,
except as otherwise provided in this Agreement or as required to meet
record-retention requirements under Applicable Law; provided, that, Company
shall be under no obligation to return or destroy Behavior Data.


11.7    Exceptions. The obligations of confidentiality in this Section 11 shall
not apply to any information which a Party rightfully has in its possession when
disclosed to it by the other Party, information which a Party independently
develops, information which is or becomes known to the public other than by
breach of this Section 11 or information rightfully received by a Party from a
third party without the obligation of confidentiality.


11.8    The Parties acknowledge and agree that the same or similar information,
including Confidential Information, may constitute Company data and Bank data
and, to the extent such information is both Company data and Bank data, (i)
Company shall retain its ownership and use rights in such Company data without
restriction hereunder as to elements of Company data that are also elements of
Bank data, and (ii) Bank shall retain its ownership and use rights in such Bank
data without restriction hereunder as to elements of Bank data that are also
elements of Company data; provided, that, notwithstanding anything to the
contrary in this Agreement, Bank shall not use any data accessed, disclosed,
obtained, or received in connection with the Program to market any financial
products or services to T-Mobile Customers.


11.9    Media Releases. All media releases by either Party regarding the Program
shall be coordinated with and, subject to requirements of Applicable Law,
approved by the other Party in writing prior to the release thereof, which
approval will not be unreasonably withheld or delayed.


11.10    Injunctive Relief. The Parties acknowledge that, in the event either
Party breaches the terms of Section 11, the non-breaching Party shall be
entitled to injunctive relief, in addition to any other remedies that may be
available to it at law or under the terms of the Agreement.


12.
INSURANCE

12.1    Required Insurance Coverage. Except as otherwise provided in Section
12.1(e), each Party shall, at its own cost and expense, obtain and maintain in
full force and effect, with financially sound and reputable insurers having A.M.
Best ratings of [***] or better, insurance to cover such Party’s obligations
under this Agreement. Upon execution of this Agreement and before the
commencement of any services contemplated under the Agreement, each Party shall
provide the other Party with a certificate of insurance or declaration page


25

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


evidencing the following coverages and amounts with such insurers and naming the
other Party as an additional insured:


(a)    Commercial General Liability. Including products, completed operations
liability and personal injury, contractual liability and broad form property
damage liability coverage for damages to any property with a minimum combined
single limit of [***] per occurrence and [***] general aggregate per location
for bodily injury, death, property damage and personal injury.


(b)    Business Automobile Coverage. Covering use of any owned, non-owned, and
hired automobiles with a minimum combined single limit of [***] per occurrence
for bodily injury and property damage liability.


(c)    Workers’ Compensation Coverage. Including occupational illness or disease
coverage, or other similar social insurance in accordance with the laws of each
State in which services are performed; and Employer’s Liability Insurance with a
minimum limit of [***] per occurrence.


(d)    Umbrella/Excess Liability. Coverage with a minimum limit of [***] to
cover claims in excess of the coverage limits for Commercial General Liability,
Employer’s Liability and Automobile Liability.


(e)    Professional Liability/Errors and Omissions Insurance. Bank shall
maintain professional liability/errors and omissions liability insurance
applicable to Bank’s obligations hereunder for minimum limits of [***] per claim
and [***]. If such coverage is written on a claims-made basis, then (i) the
retroactive date must precede the obligations performed under this Agreement,
and (ii) the coverage must continue through the purchase of an extended
reporting period (or continuation of the existing coverage) for [***] after
termination of this Agreement.


(f)    Bank’s Obligation to Maintain Cybersecurity Insurance Coverage. Bank, at
all times, shall obtain and maintain cybersecurity and technology coverage for
any liability arising from or related to the theft, dissemination, and/or use of
Confidential Information and personal data stored or transmitted in electronic
form and for any liability arising from or related to the introduction of a
computer virus into, or otherwise causing damage to, any Company’s or any third
party’s (including any T-Mobile Customer’s), computer systems, networks or
similar computer-related property and the data, software, and programs stored
thereon. The amount of coverage maintained by Bank, at all times, shall be [***]
in accordance with the table below:


[***]
[***]
[***]
Tier 1
[***]
[***]
Tier 2
[***]
[***]
Tier 3
[***]
[***]



26

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY
Tier 4
[***]
[***]

[***]. For the avoidance of doubt, Bank’s failure to maintain coverage, at all
times, in the amount required under this Section 12.1(f) shall be deemed to be a
material breach of this Agreement.


If the coverage required under this Section 12.1(f) is written on a claims-made
basis, then (i) the retroactive date must precede the obligations performed
under this Agreement, and (ii) the coverage must continue through the purchase
of an extended reporting period (or continuation of the existing coverage) for
[***] after termination of this Agreement.


12.2
Additional Insurance Requirements.



(a)Each Party shall cause its insurers or its representatives to issue
certificates of insurance evidencing that the coverages under this Agreement are
maintained in force, and each Party will provide not less than thirty (30) days
written notice to the other Party prior to any cancellation of any of the
policies.


(b)Each Party shall provide evidence of such policies of insurance to the other
Party upon request.


(c)Nothing in this Section 12 will be construed as limiting either Party’s
liability to the other Party or to any third party.


(d)Each Party shall be named additional insured under the General Liability and
Umbrella Liability.


12.3    No Warranty. No warranty is provided that the coverages and limits
listed in this Section 12 are adequate to cover and protect the interests of
either Party. These are solely minimums that have been set to protect the
interests of the Parties. Each Party will be fully responsible for risk of loss
of, and damage to, any building, equipment, software or other materials owned or
leased by it and used in providing the services in the Agreement.


13.
LIMITATION OF LIABILITY

13.1    No Special Damages. EXCEPT TO THE EXTENT SUCH DAMAGES ARISE OUT OF OR
RELATE TO A PARTY’S (A) BREACH OF SECTIONS [***], (B) A PARTY’S [***], OR (C) A
PARTY’S FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, IN NO EVENT SHALL EITHER
PARTY BE


27

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


LIABLE TO THE OTHER PARTY, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, EVEN IF SUCH PARTY HAS KNOWLEDGE OF
THE POSSIBILITY OF SUCH DAMAGES ARISING FROM OR RELATED TO THIS AGREEMENT.


13.2    Disclaimers of Warranties. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE PARTIES SPECIFICALLY DISCLAIM ALL WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, ANY WARRANTY OF MARKETABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR
COURSE OF PERFORMANCE, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE
PARTIES.


13.3    Liabilities of Parties for Regulatory Claims. Each Party shall be liable
to the ther Party for any and all costs, expenses, liabilities, and losses,
including, without limitation, the cost of investigation, the cost of
litigation, and reasonable attorneys’ fees (collectively, “Losses”), in
connection with any (a) claim, demand, or cause of action brought by or on
behalf of any T-Mobile Customer as a result of the other Party’s failure to
comply with Applicable Law, or (b) regulatory investigation conducted by any
Regulatory Authority.


14.
INTELLECTUAL PROPERTY

14.1    Each Party shall be the sole owner of all right, title, and interest in
and to all such intellectual property owned by it immediately preceding the
Effective Date and any intellectual property acquired, created, or developed by
such Party independently of this Agreement after the Effective Date. For the
purposes of clarity, Bank is the owner of all right, title, and interest in and
to all intellectual property and proprietary rights in and to its banking system
and related technology, including, but not limited to, its mobile and web-based
applications, user interface (“Bank User Interface”), data systems, databases,
financial and banking processes, and related systems and processes used and
operated by Bank in connection with its online banking system for retail and
commercial banking and financial services (collectively, “Bank FinTech”).
Company shall not, nor assist any third party’s efforts to, modify, reverse
engineer, disassemble, decrypt, decompile, make derivative works of, or attempt
to discover or modify in any way the underlying source code or object code
relating to Bank FinTech.


14.2    As between the Parties, each Party, respectively, will be the sole and
exclusive owner of all right, title, and interest in and to all intellectual
property acquired from a third party or developed by or on behalf of such Party
in connection with such Party exercising its rights or performing its
obligations hereunder. Without limiting the foregoing, Company shall own all
respective rights, title, and interest in and to any modification or
customization of Bank’s User Interface, and any component thereof, created or
developed by or on behalf of Company (including by Bank or any affiliate of
Bank) with Bank’s authorization (the “Company Specific User Interface”),
including, without limitation, any information architecture of the Company
Specific User Interface, wireframes, and flows of the Company Specific User
Interface, as well as the design (including the look and feel) of the Company
Specific User Interface. For the


28

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


purposes of clarity, Company acknowledges and agrees that it is acquiring
ownership rights solely in and to the modifications and customizations made to
the Bank User Interface that are embodied in the Company Specific User
Interface, but not any ownership rights in the Bank User Interface. The Company
Specific User Interface shall constitute a “work made for hire” under the U.S.
Copyright Act of 1976 (17 U.S.C. §101 et seq. and any successor statute
thereto), and the ownership of the Company Specific User Interface shall vest in
Company at the time it is created. To the extent any rights, title, or interest
in or to the Company Specific User Interface, including any intellectual
property rights, may not vest automatically in Company, whether by operation of
law or otherwise, Bank hereby irrevocably assigns and transfers to Company all
right, title, and interest in and to the Company Specific User Interface,
including any intellectual property rights therein. For the avoidance of doubt,
Customer Specific User Interface shall not be considered to be jointly-owned
intellectual property.


14.3    Bank hereby grants to Company and its third-party service providers a
revocable, non-transferable, non-sublicenseable, non-exclusive, worldwide,
royalty-free license, during the Term and any Transition Assistance Period or
Modified Transition Assistance Period, to all intellectual property it provides
to Company, or to which it provides Company with access, solely for the purpose
of using such intellectual property in connection with the Program and as
necessary to exercise its rights and perform its obligations hereunder during
the Term and any Transition Assistance Period or Modified Transition Assistance
Period. Notwithstanding anything to the contrary, to the extent that the Company
Specific User Interface relies on Bank intellectual property owned by Bank
preceding the Effective Date or any intellectual property acquired, created, or
developed by Bank independently of this Agreement after the Effective Date, Bank
hereby grants to Company, under intellectual property rights owned or controlled
by Bank or any Bank affiliate, an irrevocable, sublicensable, exclusive,
royalty-free, perpetual, worldwide right and license to such intellectual
property, including to make use the Company Specific User Interface.


14.4    The Parties shall not develop any intellectual property that will be
deemed jointly- owned unless they have agreed, in advance and in writing, that
such intellectual property writing will be jointly-owned. If, notwithstanding
the foregoing, a “joint work of authorship” (as defined under the U.S. Copyright
Act) or a “joint invention” (as defined under the U.S. Patent Act) arises in any
jurisdiction in the absence of such a separate agreement, then each Party will
have the right to use, license, and otherwise exploit such jointly-owned
intellectual property without any restriction or obligation to account to the
other Party; provided, however, that the foregoing shall not be construed as
granting or conveying any right or licenses under any other intellectual
property of the other Party even if necessary to use or otherwise exploit such
jointly-owned intellectual property.


14.5    Bank hereby grants to Company, its parents and affiliates, and its
third-party service providers a revocable, non-transferrable,
non-sublicenseable, non-exclusive, worldwide, royalty-free license, during the
Term and any Transition Assistance Period or Modified Transition Assistance
Period, to use, host, display, reproduce, and transmit the Bank Marks for the
purpose of exercising its rights and performing its obligations hereunder solely
in connection with the Program.


29

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


14.6    Company hereby grants to Bank (i) a limited, personal, revocable,
non-exclusive, non-transferrable, non-sublicenseable, royalty-free sublicense,
to use the DT Marks, and (ii) a limited, personal, revocable, non-exclusive,
non-transferable, non-sublicenseable, royalty-free license to use the Company
Marks, during the Term and any Transition Assistance Period or Modified
Transition Assistance Period, in the United States, for the purpose of
exercising its rights and performing its obligations hereunder solely in
connection with the Program.


14.7    Bank, Company, and DT shall retain all right, title, interest and
ownership in and to their respective Marks. Neither Bank nor Company will
challenge, nor assist any third party in challenging, any right, title or
interest of the other Party or such Party’s licensors in their respective Marks,
claim any right, title or interest in or to the other Party’s or such Party’s
licensor’s Marks, or assert any interest in, or attempt to register or apply for
registration of, any of the other Party’s or such Party’s licensor’s Marks or
any confusingly similar variation of such Marks. Any use of Bank Marks by
Company will inure to the benefit of Bank, and any use of Company Marks and DT
Marks by Bank shall inure to the benefit of Company and DT, respectively. Except
as provided herein, neither Party shall use the other Party’s Marks or such
other Party’s licensor’s Marks, or any adaptation or variation of such Marks, in
any manner whatsoever (including, without limitation, in any press releases,
advertising, promotion or sales literature), without the prior written consent
of the other Party. Neither Party will use the other Party’s Marks or such
Party’s licensor’s Marks, or incorporate any such Marks, including any
confusingly similar variation of such Marks, into any company or trade names,
other marks, email addresses, gTLDs, domain names or URL strings, telephone
numbers, Google AdWords (or other online paid search advertising tool), or
social networking user names, “handles,” or hashtags. Each Party acknowledges
that it is familiar with the high standards, quality, style and image of the
other Party’s Marks or such other Party’s licensor’s Marks, and will use such
Marks in a manner consistent with such uses. Neither Party will use the other
Party’s Marks or such Party’s licensor’s Marks in any way that causes, or may
cause, damage to the reputation, business or goodwill of the other Party or its
licensors. Neither Party will do anything itself, or aid or assist any other
person or entity to do anything that would, or could reasonably be expected to
infringe, violate, tarnish, dilute, cause a loss of distinctiveness, harm,
disparage, misuse or bring into disrepute the other Party’s Marks or such other
Party’s licensor’s Marks, and/or do anything that would, or could reasonably be
expected to damage the goodwill associated therewith. Each Party will meet and
comply with all of the specifications and standards prescribed by the other
Party or its licensors, including but not limited to (a) Bank’s standards (as
set forth in Exhibit 14.7), and (b) Company’s Marks Rules (available at
http://www.t-mobile.com/marksrules/) and brand guidelines. On ten (10) days
written notice, either Party may require the other Party to provide a sampling
of goods and media bearing the such other Party’s Marks or such Party’s
licensor’s Marks to determine the manner in which such Marks are used and the
nature and quality of the goods and services with which such Marks are used. To
the extent a Party determines that any use of its Marks by the other Party is
inconsistent with the terms and conditions of this Section 14.7, then such Party
may provide written notice of such inconsistency to the other Party and the
Parties will work in good faith to address the issue giving rise to such written
notice within a commercially reasonable period of time. Notwithstanding anything
to the contrary, Company shall maintain all right and title to, and ownership in
and of, all branding used in connection with the Program (except for Banks
Marks).


30

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


14.8    Notwithstanding anything to the contrary, Company shall maintain all
right and title to, and ownership in and of, all branding used in connection
with the Program (except for Bank Marks).


14.9    All rights not expressly granted hereunder are reserved by the owner of
such rights, and the reserved rights shall remain the exclusive property of such
owner.


15.
GENERAL PROVISIONS



15.1    Indemnification.


(a)Company shall indemnify and hold harmless Bank, its parent, subsidiaries and
affiliates and their respective officers, directors, employees and permitted
assigns (as applicable, the “Bank Indemnified Party”), from and against any
direct damages, costs, expenses, or liabilities arising from or related to any
legal action, claim, demand, proceeding, order, suit, or cause of action
(collectively, any “Claim”) brought against any Bank Indemnified Party by any
third party in connection with: (i) Company’s breach of any representation,
warranty, or covenant of this Agreement or any agreement between Company and a
T-Mobile Customer in connection with the Program; (ii) Company’s breach of any
of its obligations under this Agreement; (iii) Company’s negligence, willful
misconduct, or bad faith; or (iv) [***].


(b)Bank shall indemnify and hold harmless Company and its parent, subsidiaries
and affiliates, and their respective officers, directors, employees, and
permitted assigns (as applicable, a “Company Indemnified Party”), from and
against any direct damages, costs, expenses, or liabilities incurred by a
Company Indemnified Party arising from or related to any Claim brought against
any Company Indemnified Party by any third party in connection with Program,
including, without limitation: (i) Bank’s breach of any representation,
warranty, or covenant of this Agreement, (ii) Bank’s breach of any of its
obligations under this Agreement or under any agreement between Bank and a
T-Mobile Customer; (iiii) Bank’s negligence, willful misconduct, or bad faith,
or (iv) Bank’s infringement of any third party intellectual property rights
caused by Company’s use of Bank’s FinTech, the Company Specific User Interface,
Bank Marks, or other similar rights licensed to a Company Indemnified Party,
provided that Bank shall not be required to indemnify the Company under this
subsection (iv) if Bank’s FinTech, Bank Marks, or other similar licensed rights
were modified or changed by Company without Bank’s written authorization.


(c)If any Claim is asserted against an Indemnified Party by any third party in
respect of which the Indemnified Party may be entitled to indemnification under
the provisions of




31

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


subsections (a) or (b) above, the Indemnified Party shall promptly provide
written notice of such Claim to the Indemnifying Party from which
indemnification may be sought. The Indemnifying Party shall have the right, by
notifying the Indemnified Party within thirty (30) days of its receipt of the
notice of the Claim, to assume the entire control of the defense of the Claim,
including the right to settle the Claim at the sole discretion of the
Indemnifying Party, provided that such settlement: (i) does not impose any
obligation on the Indemnified Party, (ii) does not include an admission of
liability by the Indemnified Party, (iii) grants the Indemnified Party a full
and unconditional release from all liability with respect to the Claim, and (iv)
does not otherwise adversely affect the Indemnified Party. The Indemnifying
Party may not consent to the entry of any judgment with respect to a Claim
without the written consent of the Indemnified Party. Any counsel retained by
the Indemnifying Party for such purposes shall be reasonably acceptable to the
Indemnified Party. The Indemnifying Party shall institute and maintain any such
defense diligently and reasonably and shall keep the Indemnified Party fully
advised as to the status thereof. The Indemnified Party shall have the right to
participate in the defense of any Claim, including through employing its own
counsel, but the fees and expense of such counsel shall be at the Indemnified
Party’s expense, unless otherwise authorized in writing by the Indemnifying
Party.


(d)The provisions of this Section 15.1 and of Section 15.2 shall survive
termination or expiration of this Agreement.


15.2
Disclosure.



(a)Each Party shall promptly notify the other of any action, suit, proceeding
which might give rise to any indemnification hereunder or which might materially
and adversely affect either Party’s ability to perform this Agreement.


(b)Each Party represents and warrants to the other Party that it has no
knowledge of any pending or threatened suit, action, arbitration or other
proceedings of a legal, administrative or regulatory nature, or any governmental
investigation, against it or any of its affiliates or any officer, director, or
employee, which has not been previously disclosed in writing and which would
materially and adversely affect its financial condition or its ability to
perform this Agreement.


15.3    Legal Compliance. Each Party represents and warrants to the other Party
that it is familiar with the requirements of Applicable Law and agrees that it
will use commercially reasonably efforts to maintain familiarity with Applicable
Law relating to its activities under this Agreement, now and in the future. The
provisions of this Section 15.3 shall not alter the responsibilities of the
Parties to ensure compliance as otherwise required by separate sections of this
Agreement.


15.4    Program Governance. The Parties agree to adhere to the joint governance
structure for oversight and management of the Program as described in this
Section 15.4.


(a)    Program Managers and Program Teams. Within thirty (30) days after the
Effective Date, each Party shall appoint one Program relationship manager
(“Program Manager”). Each Program Manager shall serve as the other Party’s
principal point of contact on


32

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Program-related issues and shall lead the Program Manager’s respective team
(“Program Team”) in executing its Party’s obligations hereunder. Each Party
shall endeavor to provide stability and continuity in the Program Manager
positions and each Party’s other Program personnel. Bank’s Program Team and
Company’s Program Team collectively will constitute the “Joint Governance
Committee.”


(b)    Joint Governance Committee. The Joint Governance Committee shall be
responsible for monitoring all aspects of the Program to ensure that the Parties
are exercising their rights and performing their obligations in accordance with
this Agreement; provided, however, that the Joint Governance Committee shall not
be authorized to amend this Agreement or modify either Party’s obligations
hereunder. The Joint Governance Committee, at a minimum, shall meet in person,
by phone, or by videoconference on a quarterly basis. The Joint Governance
Committee shall: [***].


(c)    Within thirty (30) days after the Effective Date, each Party shall
appoint two (2) senior executives to serve on an advisory board (the “Advisory
Board”). If the Joint




33

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Governance Committee is unable to resolve any matter of material significance,
then the Joint Governance Committee shall refer the matter to the Advisory Board
and the Advisory Board shall endeavor, within a reasonable period of time, to
resolve such matter.


(d)    Fraud Losses. Both Parties recognize that managing losses on the Program
is an essential element. Bank will implement a loss prevention program designed
to detect, prevent, and mitigate losses in connection with the Program. Company
shall reasonably cooperate with Bank in the implementation of loss prevention
activities throughout the term of the Agreement. [***]. The Parties will meet
annually to discuss Bank’s Fraud Prevention Policy.


(e)    Risk Management. The Parties will reasonably cooperate to identify the
legal, financial, and reputational risks associated with the Program (including,
without limitation, any information technology risks) and will manage and
regularly review a transparent and accessible risk matrix that identifies such
risks, including the probability and impact of such risks, as well as
mitigations and contingencies to address and respond to such risks. Bank
promptly shall notify Company of any material changes to Bank’s technology
architecture.


15.5    Relationship of Parties. Bank and Company intend for their relationship
to be that of independent contractors in performing their respective obligations
hereunder. Nothing in this Agreement or in the working relationship established
and developed hereunder shall be deemed to be, nor shall it cause, Bank and
Company to be treated as partners, joint venturers, employees or joint
associates for profit.


15.6    Regulatory Examinations and Financial Information. Company agrees to
submit to any examination which may be required by any Regulatory Authority with
audit and examination authority over Bank, to the fullest extent of such
Regulatory Authority. Company shall also provide to Bank any information, which
may be required by any Regulatory Authority in connection with their audit or
review of Bank or the Program, and shall reasonably cooperate with such
Regulatory Authority in connection with any audit or review of Bank. Nothing in
this Agreement shall limit the right of any Party to this Agreement to seek
injunctive relief, to the extent available, with respect to breaches of this
Agreement.


15.7    Governing Law. This Agreement shall be governed by the internal laws,
and not by the laws regarding conflicts of laws, of the State of New York. Each
Party hereby submits to the jurisdiction of the courts of the State of New York,
and hereby waives any objection to venue with respect to actions brought in any
court in the State of New York.


15.8    Severability. If any provision of this Agreement is deemed by a court,
Regulatory Authority, or other public or private tribunal of competent
jurisdiction to be invalid or otherwise unenforceable, then such provision shall
be deemed to have been omitted from this Agreement. In the case of the
foregoing, the remaining provisions of this Agreement shall remain in full force
and effect.


15.9
Force Majeure.



(a)Neither Party is liable for the failure of such Party to perform its
obligations hereunder if such failure is the result of an act of God (including
fire, flood, earthquake, storm,


34

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


hurricane or other natural disaster), war, invasion, act of foreign enemies,
hostilities (regardless of whether war is declared), civil war, rebellion,
revolution, insurrection, military or usurped power or confiscation, terrorist
activities, government sanction, blockage, embargo, labor dispute, strike,
lockout or interruption or failure of electricity or telephone service (each, a
“Force Majeure Event”).


(b)If either Party asserts this Section 15.9 as an excuse for the failure to
perform its obligations hereunder, then the non-performing Party must prove that
the Party took commercially reasonable steps to minimize any delay or damages
caused by foreseeable events, that the Party substantially fulfilled all
non-excused obligations, and that the other Party was timely notified of the
likelihood or actual occurrence of a Force Majeure Event.


15.10    Survival. Any rights and obligations of Bank and Company which, by
their nature, should extend beyond the termination of this Agreement shall
survive the termination of this Agreement, including any representations and
warranties made by each Party, the indemnification obligations of each Party,
and the liability provisions hereof.


15.11    Successors and Third Parties. Except as limited by Section 15.12, this
Agreement and the rights and obligations hereunder shall bind and inure to the
benefit of the Parties and their successors and permitted assigns.


15.12    Assignments. Except as otherwise provided in this Section 15.12,
neither Party may assign this Agreement, or any rights hereunder, without the
other Party’s prior written consent; provided, that (i) Company may assign this
Agreement, or any of its rights hereunder, to any affiliate of Company, and (ii)
Bank may assign this Agreement, or any of its rights hereunder, to a
Durbin-Exempt Bank as contemplated by and subject to Section 8.1(l). If a Party
attempts to assign this Agreement, or any rights hereunder, without the other
Party’s consent, then the other Party may terminate this Agreement, without
penalty, immediately upon written notice to the other Party. Notwithstanding
anything to the contrary, Company may assign this Agreement in the event of a
change of Control of Company. If Bank assigns this Agreement subject to and in
accordance with Section 8.1(l) or this Section 15.12, then, notwithstanding
anything to the contrary, Bank shall be bound by and comply with Bank’s
confidentiality obligations and the exclusivity provisions of this Agreement as
if Bank were still a party to this Agreement.


15.13    Notices. All notices, requests, and approvals required by this
Agreement shall be in writing addressed and directed to the other Party at the
mailing address, electronic mail address, or facsimile set forth below or at
such other mailing address, electronic mail address, or facsimile as the Parties
may designate in writing from time to time subject to and in accordance with
this Section 15.13. Notices, requests, and approvals shall be deemed to have
been given upon the earlier of (i) the receipt of an electronic mail or
facsimile transmission during normal business hours or (ii) the actual receipt
thereof. Notices, requests and approvals shall be addressed to the attention of:
Bank to:    Customers Bank
ATTN: [***]
115 Munson Street
New Haven, Connecticut 06511


35

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


With a copy to:    Customers Bank
ATTN: [***]
1015 Penn Avenue
Wyomissing, Pennsylvania 19610


Company to:    T-Mobile USA, Inc.
ATTN: [***]
12920 SE 38th Street
Bellevue, Washington 98006-1250


With a copy to:    T-Mobile USA, Inc.
ATTN: General Counsel 12920 SE 38th Street
Bellevue, Washington 98006-1250


15.14    Waivers. Neither Party shall be deemed to have waived any of its
rights, power, or remedies hereunder, except in a writing signed by an
authorized agent or representative of the Party to be charged. Either Party may,
by an instrument in writing, waive compliance by the other Party with any term
or provision of this Agreement. The waiver by either Party of a breach of any
term or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.


15.15    Entire Agreement: Amendments. This Agreement, including any exhibits,
schedules, and attachments, constitutes the entire Agreement between the Parties
and supersedes all prior agreements, understandings, and arrangements, oral or
written, between the Parties with respect to the subject matter hereof. This
Agreement may not be modified or amended except by an instrument or instruments
in writing signed by the Party against which enforcement of any such
modification or amendment is sought.


15.16    Counterparts. This Agreement may be executed and delivered by the
Parties in counterparts, each of which shall be deemed an original and both of
which, together, shall constitute one and the same instrument. Facsimile or
other electronically delivered copies of signature pages to this Agreement shall
be treated between the Parties as original signatures for all purposes.


15.17
Disputes.



(a)    Duty to Notify. In the event of any dispute, controversy, or claim
arising out of or relating to this Agreement or the construction,
interpretation, performance, breach, termination, enforceability or validity
thereof (hereinafter, a “Dispute”), the Party raising such Dispute shall notify
the other Party promptly and no later than one-hundred eighty (180) days from
the date of its discovery of the Dispute. If a Party fails to notify the other
Party of a Dispute relating to a T- Mobile Customer Account, transaction
statements or any other similar matter within one- hundred eighty (180) days of
the date of the discovery of the Dispute, then the matter shall be deemed to be
undisputed and accepted by the Party attempting to raise the Dispute.


36

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


(b)    Cooperation to Resolve Disputes. The Parties shall cooperate and attempt
in good faith to resolve any Dispute promptly by negotiating between persons who
have authority to settle the Dispute and who are at a higher level of management
than the persons with direct responsibility for administration and performance
of the provisions or obligations of this Agreement that are the subject of the
Dispute.


(c)    Arbitration. Any Dispute which cannot otherwise be resolved as provided
in paragraph (b) above shall be resolved by arbitration conducted in accordance
with the commercial arbitration rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitral tribunal may be entered in
any court having jurisdiction thereof. The arbitration tribunal shall consist of
a single arbitrator mutually agreed upon by the Parties, or in the absence of
such agreement within thirty (30) days from the first referral of the dispute to
the American Arbitration Association, designated by the American Arbitration
Association. The place of arbitration shall be New York, NY, unless the Parties
shall have agreed to another location within fifteen (15) days from the first
referral of the dispute to the American Arbitration Association. The arbitral
award shall be final and binding. The Parties waive any right to appeal the
arbitral award, to the extent a right to appeal may be lawfully waived. Each
Party retains the right to seek judicial assistance: (i) to compel arbitration,
(ii) to obtain interim measures of protection prior to or pending arbitration,
(iii) to seek injunctive relief in the courts of any jurisdiction as may be
necessary and appropriate to protect the unauthorized disclosure of its
proprietary or confidential information, and (iv) to enforce any decision of the
arbitrator, including the final award. In no event shall either Party be
entitled to punitive, exemplary or similar damages.


(d)    Confidentiality of Proceedings. The arbitration proceedings contemplated
by this Section 15.17 shall be as confidential and private as permitted by law;
provided, however, that either Party is permitted to disclose the proceedings to
accountants, legal counsel and professional advisors. To that end, the Parties
shall not disclose the existence, content or results of any proceedings
conducted in accordance with this Section 15.17, and materials submitted in
connection with such proceedings shall not be admissible in any other
proceeding, provided, however, that this confidentiality provision shall not
prevent a petition to vacate or enforce an arbitral award, and shall not bar
disclosures required by any laws or regulations.


15.18    Headings and Construction. The various captions and section headings in
this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement. Notwithstanding
anything to the contrary, in all cases, the use of the term “including” shall be
construed as being inclusive and shall be deemed to mean “including, without
limitation,”.


[Signature Page Follows]


37

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


IN WITNESS WHEREOF, this Agreement is executed by the Parties’ authorized
officers or representatives and shall be effective as of the date first
above-written.
T-MOBILE USA, INC. (COMPANY)
 
CUSTOMERS BANK (CUBI)
By:
/s/ [***]
 
By:
/s/ [***]
Name:
[***]
 
Name:
[***]
Title:
[***]
 
Title:
[***]
Date:
2/23/2017 |  7:48 PM PST
 
Date:
February 24, 2017





APPROVED AS TO FORM
/s/ [***]
T-MOBILE LEGAL


38

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT A COMPANY REVENUE


On a monthly basis, Bank shall prepare a compilation of revenue and expense
items associated with the Program as set forth in this Exhibit A and shall
provide detailed reports to the Company by the fifteenth (15th) day following
the month in which the Program was operated and the T-Mobile Financial Services
were provided. Amounts due to Bank will be paid in accordance with Section 9.4
of the Agreement. Amounts due to Company will be paid in accordance with Section
9.5 of the Agreement.


Company shall be compensated by Bank as follows:


[***]


[***]


39

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT B


FEE SCHEDULE


 
 
 
 
Card Production
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Transaction Fees
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



40

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
Alerts
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





41

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]



-    [***]




42

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT C


SERVICE LEVEL AGREEMENTS


Service Level Implementation: The provisions in this Exhibit C shall be measured
on a going-forward basis beginning [***] after the Launch Date. Bank, at all
times during the Term, shall comply with the service levels set forth in the
table below (each, a “Service Level”).


Service Level Assumptions:


1.Each Service Level set forth in the table below is expressed as a simple
average and is measured on a monthly basis.


2.Response time for electronic authorizations shall exclude any authorizations
requiring manual intervention and shall exclude transaction transmission time.


3.T-Mobile Customer Account applications that Bank is reviewing under special
circumstances requiring manual intervention, such as a fraudulent T-Mobile
Customer Account application, shall not be included in the measurement of
performance.


4.Any Service Level failure that is the result of a Force Majeure Event shall be
excluded from consideration in measuring compliance with this Exhibit C.


5.If a single event causes more than one Service Level failure during a month,
such event shall be deemed a single failure for purposes of this Exhibit C.


6.If Company does not provide Bank with sufficient advance notice of changes in
its systems and such changes cause Bank to miss a Service Level for the period,
the Service Level will not be deemed to have been failed.


7.Both Parties acknowledge and agree that Company-driven changes to [***] could
potentially alter [***]. If such changes occur, the Parties agree [***].


Bank shall report to Company, on a monthly basis and in a mutually agreed
format, Bank’s performance under each of the Service Levels set forth in this
Exhibit C.


Service Failure Payments:


If Bank fails to meet any Critical Service Level in any [***], then no later
than the [***] of the following month, Bank shall deliver to Company a report
detailing the reason(s) for such failure and a corrective action plan. Bank
shall implement such corrective action plan as soon as practicable but no later
than [***]. Bank shall deliver to Company a second report, [***], assessing the
preliminary results of the plan. During any twelve (12)


43

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


month period, the month immediately following Bank’s initial failure to meet any
Service Level shall be a cure month (“Cure Month”) [***]. If Bank fails to meet
the same Service Level more than once during any twelve (12) month period [***],
Company will be eligible for a Performance Credit in the amount corresponding to
the magnitude of the failure to meet the Service Level for the second and each
subsequent time during such twelve (12) month period.


By way of illustration, if Bank’s Critical Service Level is [***], the
difference between the target Service Level of [***] and the actual Service
Level would be [***] and Bank would pay a Performance Credit in the amount of
[***] for the Service Level failure of the Non- Critical Service Level. [***];
provided, that in the event of the foregoing, Company shall have the right to
terminate the Agreement.


Table of Payments for Service Level Failures


 
Difference in Target Service Levels from Actual Service Levels Achieved in
Basis Points
 
[***]
[***]
[***]
Critical Service Level Contact Center
[***]
[***]
[***]
Critical Service Level Non-Contact Center
[***]
[***]
[***]
Non-Critical Service Level
[***]
[***]
[***]



Determination of Bank Events of Default Due to Service Level Failures


•
The following failures shall each constitute a “Service Level Termination
Event”: A failure to meet the same Critical Service Level being more than [***]
below the target for [***]; or

•
A failure to meet any combination of one or more Critical Service Levels [***].



Company may only exercise its termination rights in respect of any Service Level
Termination Event if the applicable Service Level failure(s) has a material
adverse effect on the Program or on Company in Company’s reasonable judgment.
[***].


44

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Service Levels:


KEY PERFORMANCE METRIC
SERVICE LEVEL REQUIREMENT/GOAL/TARGET
CATEGORY
Average speed of calls answered
[***]
[***]
Abandoned call rate
[***]
[***]
Call blockage
[***]
[***]
Application response turnaround
[***]
[***]
Initial Card or Card replacement turnaround time (this does not include expired
cards which will be mailed in batch, 3 weeks in advance of the expiration date)
[***]
[***]



45

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY



 
KEY PERFORMANCE METRIC
SERVICE LEVEL REQUIREMENT/GOAL/TARGET
CATEGORY
 
T-Mobile Customer inquiry turnaround time (paper/email)
[***]
[***]
   
Card authorization times
[***]
[***]
 
Card authorization availability
[***]
[***]
 
Website and application uptime
[***]
[***]





46

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


KEY PERFORMANCE METRIC
SERVICE LEVEL REQUIREMENT/GOAL/TARGET
CATEGORY
Dispute resolution
[***]
[***]
Transaction posting
[***]
[***]
Statement production
[***]
[***]
Statement accuracy
[***]
[***]





47

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY
EXHIBIT D
BANK DUTIES
1.Bank shall administer the Program and provide the T-Mobile Financial Services
subject to and in accordance with the Agreement and Applicable Law.


2.Approval of Prospective T-Mobile Customers. Bank shall use best efforts, based
on mutually agreed upon criteria, to approve prospective T-Mobile Customers that
are existing customers of Company to participate in the Program.


(a)    Applications. Bank shall process all complete T-Mobile Customer Account
applications from prospective T-Mobile Customers. Bank shall be responsible for
making all decisions regarding the approval of T-Mobile Customer Account
applications; provided, that, Bank shall use standards that are at least as
favorable to the approval of applications submitted in connection with the
Program as the standards used by Bank in connection with prospective Bank
customers and with other programs administered or operated by Bank in
determining whether to approve T-Mobile Customer Account applications in
connection with the Program. Company acknowledges that Bank has the authority to
approve applications and establish T-Mobile Customer Accounts; provided,
however, that if Bank’s approval rate for all completed T-Mobile Customer
Account applications is below [***] (the “Approval Rate”) for any calendar
quarter and does not meet or exceed the Approval Rate in the following calendar
quarter, then the Parties shall meet promptly to discuss, in good faith,
reasonable adjustments that can be made to meet or exceed the Approval Rate. If
the Parties do not agree upon reasonable adjustments, then Company may terminate
the Agreement without penalty. In the event of the foregoing, Bank shall be
obligated to provide Transition Assistance Services in accordance with the
Agreement.


(b)    Service Lines. Bank shall use standards in connection with the Program
that are at least as favorable as the standards used by Bank in connection with
Bank’s customers and with other programs administered or operated by Bank with
respect to establishing available products and services and, to the extent
applicable, the amount of such products and services, for prospective T-Mobile
Customers.


3.Service Level Agreements. Bank shall provide and administer the Program and
the T-Mobile Financial Services in accordance with the Service Levels in Exhibit
C. Bank represents and warrants that such Service Levels are at least as
favorable as the service level agreements by which Bank abides in connection
with Bank’s customers and to which Bank agrees in connection with other programs
administered or operated by Bank.


4.Bank Reporting Requirements. Bank shall track the metrics set forth in Exhibit
I and such other metrics as may be requested by Company from time to time and
shall provide to Company the reports set forth in Exhibit I, including any raw
data (except for personally identifiable information) requested by Company, in a
form acceptable to Company and at the frequency specified in Exhibit I.


5.Risk and Fraud Management. Bank shall be responsible for establishing a
program to monitor and reduce risk and fraud in connection with the Program.


48

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


6.Inactive Account Closures. Bank will implement an account closure process that
is consistent with Applicable Law and industry best practices to manage fraud
losses. Each of Bank and Company acknowledge and agree that this process may
change from time to time upon mutual agreement of the Parties. As of the
Effective Date, the Parties agree that the current process will be as follows:


(a)    T-Mobile Customer Accounts that have had no balance and no activity for
[***] or more will be closed. After [***] of no balance and no activity, the
T-Mobile Customer will be notified by Bank that the T-Mobile Customer Account
has had no balance and no activity for [***], and that the T-Mobile Customer
Account will be closed if the zero balance and inactivity persists for another
[***]. After [***] of no balance and no activity, the T-Mobile Customer will be
notified by Bank that, as a result of the T-Mobile Customer Account having no
balance and no activity for a period of [***], the T-Mobile Customer Account has
been closed. Bank shall establish a simple reinstatement process that will allow
T-Mobile Customers to reinstate their T-Mobile Customer Accounts and deposit any
amounts, within the established limits of the Program, in their T-Mobile
Customer Accounts through the Mobile Application.


(b)    T-Mobile Customer Accounts that have had a balance of less than [***] and
no activity for [***] or more will be closed and a check in the amount of the
remaining balance in the T-Mobile Customer Account will be mailed to the T-
Mobile Customer’s last known address. After [***] of a balance of less than
[***] and no activity, the T-Mobile Customer will be notified by Bank that the
T-Mobile Customer Account will be closed if the balance remains below [***] and
the inactivity persists for another [***]. After [***] of a balance of less than
[***] and no activity, the T-Mobile Customer will be notified by Bank that the
T-Mobile Customer Account will be closed if the balance remains below [***] and
the inactivity persists for another [***]. After [***] of a balance of less than
[***] and no activity, the T-Mobile Customer will be notified by Bank that, as a
result of the T-Mobile Customer Account having a balance of less than [***] and
no activity for a period of [***], the T-Mobile Customer Account has been closed
and a check for the remaining balance will be mailed to the T-Mobile Customer’s
last known address. Bank shall establish a simple reinstatement process that
will allow T-Mobile Customers to reinstate their T-Mobile Customer Accounts and
deposit the check received by the T-Mobile Customer or any other amounts, within
the established limits of the Program, in their T-Mobile Customer Accounts
through the Mobile Application.


7.Core Account Management and Services. Bank shall provide core T-Mobile
Customer Account management and services as further described in this Section 7.


(a)
General.



(i)    Bank shall obtain any and all information and data from T-Mobile
Customers necessary to provide the T-Mobile Financial Services in a manner that
is secure and that will enable [***]


49

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


[***]. Bank shall be responsible for proper accounting of all transactional
activity through the T-Mobile Customer Accounts, including: (i) [***].


(ii)    Bank shall provide or otherwise facilitate [***] functionality in
connection with the Program.


(iii)    Bank shall provide or otherwise facilitate [***] in connection with the
Program.


(iv)    Bank shall provide or otherwise facilitate [***], as mutually agreed by
Company and Bank.


(v)    Bank shall provide [***] in accordance with industry standards.


(vi)    Bank may provide access to other financial products and services, [***]
as may be requested and mutually agreed by the Parties from time to time.


(vii)    Bank shall service T-Mobile Customer Accounts and Cards and shall
provide any and all related services in connection therewith, including, without
limitation, direct and indirect T-Mobile Customer support related to T-Mobile
Financial Services in accordance with the Service Levels in Exhibit C.


(viii)    At Company’s request and expense, Bank shall provide [***] any other
reasonable activity as may be requested and mutually agreed by the Parties from
time to time.


(b)
FDIC Insurance.



(i)    Bank shall create and maintain Deposit Accounts with certain features
[***], as determined by Company from time to time, and offer such Deposit
Accounts to T-Mobile Customers in connection with the Program. Bank shall hold
T-Mobile Customers’ funds in T-Mobile Customer Accounts in a manner that
complies with Applicable Law [***].


(ii)    [***]


50

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


(c)
Payment Card Networks.



(i)    Bank shall maintain, at all times, its status as a participant and member
in the payment card networks as necessary and appropriate to properly administer
the Program and provide the T-Mobile Financial Services, [***].


(ii)    Bank shall issue Cards enabled on the payment card networks selected by
Company to T-Mobile Customers in accordance with the rules of the payment card
networks. Bank shall produce all Cards issued to T-Mobile Customers in
connection with any T-Mobile Customer Account, subject to Company’s approval and
in accordance with the payment card network rules and requirements.


(iii)    Bank shall be responsible for: (1) decisioning all Card authorizations
initiated by T-Mobile Customers based on the funds available in such T-Mobile
Customer Account; (2) maintaining and managing all Cards, both prior to and
after the issuance of, such Cards; and (3) managing all aspects of security in
connection with such Cards, including allowing T-Mobile Customers to select and
change their password identification numbers (“PINs”) from time to time; in each
case, in accordance with the payment card network rules and requirements.


(iv)    Bank shall be responsible for managing any and all aspects of Card
activity in connection with any T-Mobile Customer Account, including for
authorizing, clearing, and settling transactions in connection with the Program
and for compliance with the payment card network rules and requirements.


8.Bank Provision of Back Office Support. Bank shall provide [***] in connection
with the Program in accordance with commercially reasonable standards or as
otherwise agreed by the Parties.


9.Bank shall be responsible for maintaining procedures for the identification of
each new T-Mobile Customer upon the establishment of a T-Mobile Customer Account
within a reasonable time thereafter as required by Applicable Law. Such
procedures shall be designed to comply with the requirements of the federal Bank
Secrecy Act, the federal USA PATRIOT Act, any regulations adopted pursuant to
such acts, as well as applicable regulations of the Office of Foreign Assets
Control.


10.Digital Services. Bank shall develop and maintain a digital banking platform
(the “Digital Banking Platform”) in accordance with the technical specifications
(as mutually agreed by the Parties in connection with the Program, and in
accordance with Exhibit F.


(a)    The Digital Banking Platform shall be developed and maintained to
function across multiple digital and mobile platforms and shall include, at a
minimum, (i) an online banking offering (the “Online Offering”) and (ii) a
mobile banking offering (the “Mobile Offering”). Company reserves the right, in
its sole discretion, to select the set of products and features offered by the
Bank (the “Product and Feature Set”) that shall be developed and maintained in
connection with the Digital Banking Platform and to change, from time to time,


51

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


the Product and Feature Set described in Exhibit F offered to T-Mobile
Customers. Company may integrate third-party services into the Digital Banking
Platform; provided, that, such integration is permitted by Applicable Law and is
consistent with commercially reasonable security standards.


(b)    Bank agrees that, in connection with the Online Offering and the Mobile
Offering, Bank shall make available, on a non-discriminatory basis, and
implement any and all software, applications, specification standards, software
development kits, application programming interfaces, and any related
documentation to Company and/or to any third-party service providers designated
by Company. Bank shall be responsible for managing and implementing any and all
aspects of the interfaces in connection with the Online Offering and the Mobile
Offering and the payment card networks. Bank shall be obligated to provide the
information and materials required pursuant to this Subsection (b) regardless of
whether Company’s Product and Feature Set could compete with any of Bank’s
then-current Product and Feature Sets or future Product and Feature Sets. For
the avoidance of doubt, Bank shall be under no obligation to provide Company
with Bank’s source code.


(c)    Bank agrees that, in connection with the Online Offering and the Mobile
Offering, Bank shall develop and maintain a mobile application to be used in
connection with the Program (the “Mobile Application”) in accordance with the
design specifications provided by Company. Bank further agrees that the Mobile
Application shall be made available to T-Mobile Customers through multiple
mobile application stores, [***]. Bank shall develop and maintain the
capabilities necessary to provision Cards to any and all mobile wallets
designated by Company from time to time, [***] (collectively, the “Mobile
Wallets”). Bank shall develop and maintain integration into the Mobile Wallets,
as agreed upon by all parties, to enable a T-Mobile Customer to use the Mobile
Wallets [***] upon activating and funding a T-Mobile Customer Account. Bank
shall deliver to T-Mobile Customers the [***].


(d)    The Parties shall develop, implement and maintain the customer activation
process (the “Customer Activation Process”) for new T-Mobile Customers. The
Customer Activation Process may be updated or amended from time to time upon
mutual agreement by the Parties. The Parties further agree that they will
jointly work to develop a method by which they may leverage existing data, in a
secure manner, held by Company to pre-qualify prospective T-Mobile Customers for
participation in the Program.


(e)    Program Testing. The Parties agree that they will launch a beta version
of the Program (the “Beta Version”) [***] of the Effective Date (the “Beta
Program”), the purpose of which is to ensure that the Digital Banking Platform
is commercially ready and operationally functional in accordance with the
Agreement. The Parties


52

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


agree that, as a condition precedent to launching the Beta Program, the Beta
Version must be delivered to and accepted by Company. Upon delivery of the Beta
Version to Company, Company shall accept or reject the Beta Version within
[***]. If Company accepts the Beta Version, the Parties will launch the Beta
Version to designated employees of Company and Bank, as mutually agreed by the
Parties. If Company rejects the Beta Version, Company shall notify Bank of such
rejection and shall describe, in reasonable detail, Company’s reason(s) for
rejecting the Beta Version (the “Rejection Notice”). Upon receiving the
Rejection Notice, Bank shall make any modifications necessary to address
Company’s concerns and shall deliver the updated Beta Version to Company within
[***] and Company shall approve or reject the updated Beta Version within [***]
after receiving the updated Beta Version. The Parties shall repeat this process
until Company has accepted the Beta Version. If Bank fails to deliver the agreed
upon features and functionality set forth in Exhibit F in the Beta Version, or
if Company rejects the Beta Version, and Bank fails to remedy any issue(s)
identified in the Rejection Notice within [***], then Company may terminate the
Agreement immediately without penalty. Bank shall operate the Beta Program for a
period of [***] or for such longer period as may be mutually agreed by the
Parties. The Parties shall agree on a process for monitoring the Beta Program
and for identifying and correcting any issues with the Beta Version; provided,
that, Bank shall be required to correct any issue(s) with the Beta Version
(including by implementing any fixes) within [***] of identifying such issue(s).
Bank shall be responsible for monitoring the Beta Program and for identifying
any issues uncovered through the operation of the Beta Program within [***] of
identifying any such issues.


11.Bank will annually obtain and deliver to Company, at Bank’s sole expense, a
Statement on Standards Attestation Engagement (SSAE) No. 16 Service Organization
Controls (SOC) No.1 Type II, the international equivalent (ISAE 3204 Type II
report), or an industry equivalent report agreed to by Company for any services
performed or outsourced by Bank that are financially relevant to Company
(including, without limitation, transaction processing or data-center
management). The scope of any report will include control testing of both Bank’s
and any third party’s information technology systems and any material reports
provided to Company and will cover [***]. A full copy of the annual SSAE 16 SOC1
Type II or industry equivalent report will be provided to Company no later than
[***]. In response to an inquiry from Company [***], a representative from Bank
will provide a bridge letter indicating that there have not been any material
changes in the internal controls described in the most recent SOC1 Type II
report since it was issued or any significant deficiencies in the design or
effectiveness of Bank’s internal controls and procedures that would require any
corrective action.


53

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT E
ACCOUNT LOSS [***]
Account Loss [***]
Account Losses in
Percentages [***]
[***]
[***]
Tier 1
[***]
[***]
[***]
[***]
Tier 2
[***]
[***]
[***]
[***]
Tier 3
[***]
[***]
[***]
[***]



For purposes of this Exhibit E, “Account Loss” or “Account Losses” means
“losses, net of recovery, from fraud, disputed items, return deposits, forced
card transactions, and reclamations in connection with Card and T-Mobile
Customer Account activity.


[***]


[***]


Notwithstanding anything to the contrary, the measurement period for Account
Losses will be the [***] thereafter (each, a “Measurement Period”). At the end
of a Measurement Period, the Parties will review the Account Losses [***].


The Parties agree to meet [***] to review performance of the Account Losses
[***].


54

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT F


FEATURES AND FUNCTIONALITY


Timeframe
Table Stakes
Mobile-First
[***]
Launch (see above)
 Availability:
 Bank’s mobile application will available to be delivered within various mobile
App stores
 Account Management:
•    [***]
•    View balance
•    View transaction history
•    Search for transactions
•    [***]
•    View statements
•    View basic account info [***]
Money In/Money Out:
•    Debit card
•    [***]


•    [***]


•    [***]


•    [***]


•    [***]


•    [***]


•    [***]


•    [***]


 Account Access:
•    [***]
•    [***]
•    [***]
•    [***]


 Activation/Enrollment:
•    Streamlined [***] enrollment [***] for checking and savings accounts
•    [***]
•    [***]
•    [***]
•    [***]


Money In/Out:
•    Mobile wallet provisioning (virtual or physical card)
•    [***]
•    [***]
•    [***]
•    [***]
•    [***]
•    [***]


 Alerts:
•    [***]
•    [***]
•    [***]
•    [***]


[***]



55

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


 
 
•    [***]
•    [***]
•    [***]
•    [***]
•    Access & security alerts
•    [***]
•    [***]
Self Service:
•    Activate debit card
•    [***]
•    [***]
•    Secure messaging center
•    Contact us (with preloaded contact information)
•    Update name, address, phone, email
•    Add account nicknames
•    [***]
•    Suppress paper statements
•    [***]
•    Privacy policy
•    Disclosures
•    Other legal agreements
•    FAQs
•
 
Launch + 4 months
[***]
[***]
[***]

                                                                
1 Bank will use best efforts to provide this functionality prior to its
scheduled launch.


56

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




 
 
[***]
[***]
Launch +8 months
 
Self-Service:
•    [***]
[***]



2 These features are excluded from the exclusivity requirements in Section
15.4(b).


57

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT G


DESCRIPTION OF [***] CUSHION


The basic outline of the feature would be as follows:


[***]


58

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT H INTENTIONALLY BLANK




59

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT I


REPORTING


(a)
Bank shall provide the following daily reports or digital information:



(i)
Bank shall provide reports with respect to the amount of deposits, the number of
transactions conducted by a T-Mobile Customer, and any other relevant metrics.



(ii)
Bank shall provide reports that detail the number and nature of complaints and
customer service calls that Bank receives in connection with any Account.



(iii)
Bank shall provide reports that detail any unusual, unauthorized, or suspicious
activity or transactions involving Accounts.



(iv)
Bank shall provide reports to monitor Program performance, key operating and
risk metrics, service levels, and marketing effectiveness.



(v)
Bank shall provide reports that detail the number of Account applications
submitted, the number of Account applications approved, the number of Account
applications denied, and the number of new Accounts generated by channel.



(vi)
Bank shall provide reports that detail the total number of open accounts, the
total number of closed accounts, and the total number of active accounts and
such reports shall provide a breakdown of this information by Company
subscribers and non-subscribers (i.e., a separate report for subscribers and a
separate report for non-subscribers).



(vii)
Bank shall provide any other management reports, as mutually agreed by the
Parties.



(viii)
Bank shall provide reports related to the Digital Banking Platform and
application reporting, including, without limitation, with respect to
performance, usage, and other relevant metrics.



(ix)
Bank shall provide reports related to the support provided to T-Mobile
Customers, including, without limitation, the number of open and closed trouble
tickets, any relevant open issues, and other support issues.



(x)
Bank shall provide reports in connection with revenue and expense performance,
business performance, compliance performance, and any other relevant performance
measures.



(b)
In addition to the reports required under Section (a) of this Exhibit I, Bank
shall

(i) create and deliver separate weekly statistical information about volumes
related to the




60

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


program, (ii) provide, by the third (3rd) business day of the following month,
end of month reports to enable Company to accrue for activity occurring in the
then-current month, and (iii) provide by the seventh (7th) business day a prior
month revenue and expense reports to Company (“Revenue and Expense Reports”).
The Revenue and Expense Reports: (1) shall report gross amounts; (2) shall not
net any line items; (3) shall support funds received (i.e., grossed-up reporting
should match ACH amounts); (4) shall not include any customer-level information;
and (5) shall separate revenue and expenses by Company subscribers and
non-subscribers. Each revenue item or fee identified in the Revenue and Expense
Reports shall be a separate line item with the amount of the revenue or fee, as
applicable, and the method for calculating the amount (i.e., per unit amount,
counts, rates, number of days, etc.).


61

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT J


SECURITY SAFEGUARDS, COMPANY INFORMATION, AND CARDHOLDER INFORMATION


Capitalized terms used but not defined in this Exhibit J shall have the meanings
ascribed to such terms in the Agreement.


“Applicable Privacy and Data Security Laws” means all privacy, security, data
protection, direct marketing, consumer protection, and workplace privacy laws,
rules, and regulations and all then-current industry standards, guidelines, and
practices with respect to privacy, security, data protection, direct marketing,
consumer protection, or workplace privacy, including the collection, processing,
storage, protection, and disclosure of personal information.


“Company Information” means any information [***].


1.Handling of Company Information.


1.1.    Bank: (a) [***]; (b) will, without limiting any other obligations
applicable to Company Information, treat and protect all Company Information as
Confidential Information owned (as between Bank and Company) by Company and the
Agreement regardless of whether Bank receives it directly from Company, Company
affiliates, or any of its or their customers, designees, intermediaries, or
other third parties; and (c) will ensure that all persons who have access to
Company Information [***].


1.2.    Bank will comply with all Applicable Privacy and Data Security Laws and
will not cause Company to be in violation of any Applicable Privacy and Data
Security Laws.


1.3.    Bank will comply with all written privacy and security policies of
Company upon execution of the Agreement or, in the case of future or updated
policies, [***], subject to Section 2.4 below.


1.4.    If Bank has access to or possesses (including as a result of
de-identification of Company Information by Bank) any De-Identified Data (as
defined below), Bank covenants that


62

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


[***]. “De-Identified Data” means Company Information that has been scrubbed,
hashed, encrypted, or otherwise obscured to remove any personally identifiable
information.


1.5.    [***].


1.6.    For clarity, Bank’s compliance with any particular provision of this
Exhibit J will not relieve Bank’s obligation to protect Company Information and
other Confidential Information of Company under all provisions of the Agreement,
including this Exhibit J.


2.
Security Safeguards.



2.1.    Bank shall be fully responsible for any authorized or unauthorized
collection, storage, disclosure, use of, and access to Company Information under
its control or made available to Bank under the Agreement. Bank will prevent any
collection, storage, disclosure, use of, or access to Company Information not
expressly authorized by the Agreement. Without limiting Bank’s other obligations
under this Exhibit J, Bank will implement and maintain a comprehensive and
effective written information security program appropriate to the nature of the
Company Information that: (a) [***] (“Safeguards”), (b) meets industry best
practices for such Safeguards, and (c) complies with all Applicable Privacy and
Data Security Laws. Bank will (i) [***], (ii) [***], and (iii) [***]. Company
reserves the right to review, upon request, Bank’s policies, procedures, and
practices used to maintain the privacy, security, and confidentiality of Company
Information.


2.2.    Bank shall, while this Agreement is in effect, prepare and maintain an
information and physical security program in connection with the Program in
accordance with the requirements of its Regulatory Authority and Applicable Law.
[***]. Bank shall periodically test such information security infrastructure as
required by Applicable Law and its Regulatory Authority and as appropriate and
prudent in light of the nature and scope of the


63

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


activities and operations of Bank and its obligations hereunder.


2.3.    Bank will: (a) [***]; (b) [***]; (c) [***]; (d) [***]; (e) [***]; (f)
[***]; (g) [***]; and (h) [***].


2.4 Changes to Security Program. Bank will, [***] update its security program
and operations (including network and business systems and software) as
necessary for ongoing compliance with the Agreement. Such updates will include
updates to: (a) [***], (b) [***], (c) maintain current compliance with
Applicable Privacy and Data Security Laws, and (d) meet new legal or regulatory
requirements under other Applicable Law. To the extent a change in Bank
practices is required [***], any changes to Bank’s security program or other
operations in connection with the Program will be made in accordance with the
requirements of Bank’s Regulatory Authority. To the extent additional controls
or mitigation plans are required to correct a security vulnerability within Bank
Systems (as defined below), identified by a security audit or are required by
Applicable Law (including changes in Company policies adopted to comply with
Applicable Law), such steps will [***].


3.
Security Breaches.



3.1.    Bank represents and warrants that: (a) [***] (each, a “Security
Breach”); and (b) if the Bank Systems have suffered [***] Security Breaches,
that Bank has disclosed each Security Breach to Company in writing. Bank
represents and warrants that [***].


3.2.    Bank will notify Company [***] if Bank learns that there has been any
actual Security Breach that may impact Company Information. In any notification


64

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


to Company required under this Section 3.2, Bank will [***]. Bank will: (a)
[***]; and (b) [***]. Bank will [***]. Unless prohibited by Applicable Law or
court order, Bank will [***]. Except as required by Applicable Law, (x) [***],
and (y) [***] (e.g., [***]) [***].


4.Bank Risk Management Review, Annual Security Audits & Visitation and
Inspection Rights.


4.1.    Bank Risk Management Review. Company reserves the right to require Bank
to complete Company’s Bank Risk Management Review (“SRMR”) process [***].


4.2.    Previous Security Audits. Bank hereby represents and warrants that Bank
Systems have been the subject of [***] information security audits conducted by
internal employees that report directly to the Bank’s Board of Directors or, if
externally prepared, by a qualified, independent and nationally recognized third
party. Bank further represents and warrants that it will share with Company the
non-confidential results of the most recent audit and will communicate any steps
taken to remedy potential or actual vulnerabilities. Bank hereby represents and
warrants that either: (a) [***]


65

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


[***]; or (b) [***].


4.3.    Future Security Audits. [***], Bank will procure, [***], security audits
of the Bank Systems, control activities, and processes established and
maintained by Bank, including any third-party data centers utilized by Bank.
Each such audit will be carried out by an independent registered public
accounting firm nationally recognized in the United States and reasonably
acceptable to Company, and will conform to the requirements for a SOC2 Type II
audit, as set forth in the Statement on Standards for Attestation Engagements
No. 16 published by the American Institute of Certified Public Accountants (a
“Security Audit”). Bank will provide Company with the results of each Security
Audit within thirty (30) days of completion (or upon request), including: (a)
whether the Security Audit revealed any material findings in the Bank Systems,
and (b) if so, the nature of each finding discovered. If the Security Audit
reveals [***], Bank will [***]. Bank will complete all critical corrections
within a reasonable timeframe of completion of the Security Audit.
Notwithstanding anything in the Agreement to the contrary, Company may terminate
the Agreement [***] if Company determines that any material deficiency
identified in any Security Audit creates an unacceptable level of risk for
Company, its employees, or its customers. In such event, [***]. Bank will give
Company a full copy of the reports on which the Security Audit is based and such
reports will be treated as Confidential Information of Bank. Bank will also give
Company a management representation letter stating that, to the knowledge of
Bank management after reasonable investigation, there have been no changes to
the control environment between the date of the management representation letter
and the date of the Security Audit. [***] between the period covered by the
tests of controls and the delivery of the Security Audit. Bank’s failure to
procure the Security Audit or to complete corrections in a timely manner will be
a material breach of the Agreement.


4.4.    Visitation and Inspection Rights. Company or its authorized
representatives, which may not be a competitor of the Bank, may, at any time
upon reasonable notice to Bank, visit any or all locations of the Bank to
inspect the Bank’s due diligence for Bank Systems and to assess Bank’s
performance of its obligations under this Exhibit J, and Bank will share with
Company any information reasonably requested by Company in connection with due
diligence of Bank’s third party service providers involved with Bank Systems.
For purposes of such an inspection, Bank will grant to Company and its
representatives reasonable access, during normal business hours, to the Bank and
to Program-related books, records, procedures, and information that relate to
Bank’s performance under this Exhibit J, including any Program information
Company deems reasonably necessary to ascertain any facts that relate to Bank’s
performance hereunder. If: (a) Company determines in connection with any such
inspection that Bank has failed to perform any of its material obligations under
this Exhibit J, and (b) Company notifies Bank in writing of Bank’s breach of
this Exhibit J, then Bank will, [***], develop a corrective action plan in
cooperation with Company. The corrective action plan will not limit Company’s
rights to terminate this Agreement in accordance with its terms. Bank will then
have




66

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


[***]. Failure to rectify a material failure will be considered a material
breach. In addition, Bank’s obligation to develop a corrective action plan and
remediate any failure to perform its obligations under this Exhibit J will
survive termination or expiration of this Agreement until such corrective action
is deemed complete by Company. Such plan will include timeframes for completion
and will be subject to Company’s reasonable approval and Bank will promptly
implement such plan [***]. These inspection and corrective action rights
supplement, and in no way limit, Company’s other rights under the Agreement.


4.5.    Application Security Testing. The Bank will, [***]. Bank will [***],
Company may hire a mutually agreed-upon, independent third party to conduct
additional testing in which Bank will submit the software or any applications
with access to Company Information to security testing by the independent third
party provider. Bank will cooperate with such application security testing,
including by making appropriate arrangements for secure access to the
application’s functional software (not source code) if reasonably required. If
security testing reveals a vulnerability in the software (or any portion
thereof), Bank will correct such vulnerability within the agreed upon reasonable
timeframes. The mutually agreed upon independent third party provider or Bank
will determine the vulnerability level for purposes of this Section 4. Bank’s
failure to correct a vulnerability will be considered a material breach of the
Agreement.


5.
Access to Company Information.



5.1.    Promptly upon Company’s request, Bank will provide Company with access
to or delivery of Company Information, or any portion thereof identified by
Company, being stored, processed, or transmitted or otherwise in Bank’s
possession or control or that of its agent or subcontractor, in a form and
format requested by Company.


5.2.    Bank will [***] notify Company in writing of (a) any inquiry received by
Bank or its subcontractor from any individual relating to, among other things,
the individual’s right to access, modify, or correct Company Information and (b)
any complaint received by Bank or its subcontractor relating to the processing
of Company Information. Bank will [***] comply and fully cooperate with all
instructions of Company with respect to any action taken with respect to such
inquiry or complaint.


5.3.    Before allowing or enabling a subcontractor or agent to have access to
Company Information, Bank must evaluate and validate the subcontractor’s or
agent’s capabilities to maintain the security of Company Information in
accordance with the Agreement.


6.
Security of Cardholder Information.



6.1.    For purposes of this Section 6, “Cardholder Information” means “any
individual numbers used to identify credit or debit card or other similar card
accounts or other personally identifiable information relating to the use of
Cards, including the full primary account number, cardholder name, expiration
date, service code, track data (from the magnetic stripe or equivalent


67

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


on a chip), PINs, or PIN blocks.


6.2.    PCI Standards. Bank represents, warrants, and covenants that Bank is
presently in compliance with and will remain, at all times during and after the
Term during which Bank stores, processes, or transmits Cardholder Information,
in compliance with the most recent effective versions of all rules, regulations,
standards, and guidelines adopted or required (a) by any entity offering or
supporting payment card networks whose Cardholder Information is handled by
Bank, and (b) by the Payment Card Industry Security Standards Council (the
“Council”), in each case, relating to privacy, data security, or the
safeguarding, disclosure, or handling of Cardholder Information, including the
Payment Card Industry Data Security Standards, the Payment Card Industry’s
Payment Application Data Security Standard, the Payment Card Industry’s PIN
Transaction Security requirements, Visa’s Cardholder Information Security
Program and Payment Application Best Practices, American Express’s Data Security
Operating Policy, MasterCard’s Site Data Protection Program and POS Terminal
Security program, and the analogous security programs implemented by other
payment card networks, in each case, as amended, updated, replaced, or augmented
from time to time (the standards described in this clause (c) being collectively
referred to as the “PCI Standards”). Bank will, [***], perform all tasks,
assessments, reviews, penetration tests, scans, and other activities required
under the PCI Standards (including any compliance guidance related to the PCI
Standards issued by the Council, its subordinate bodies, or any successors
thereto) and otherwise to validate Bank’s compliance during the Term with the
PCI Standards. To the extent that Bank is hosting a system or application which
is Internet facing, its PCI attestation of compliance must be performed by a
qualified security assessor. Bank will deliver to Company copies of all
documentation necessary to verify compliance with these requirements
(“Verification Documentation”). In the event Company reasonably determines that
additional Verification Documentation is required under the PCI Standards or
likely to be so required to verify such compliance, including a “Report on
Compliance,” and an associated unqualified “Attestation of Compliance,” then,
upon Company's request [***], Bank will provide such additional Verification
Documentation to Company [***] from Company's request, or the timeframe required
for Company to remain compliant, whichever is less. [***], Bank will deliver to
Company a copy of the Verification Documentation, applicable to the Cardholder
Information environment [***]. [***], Bank will deliver to Company, [***],
evidence of a passing vulnerability scan applicable to the Cardholder
Information environment conducted within [***]. Bank will [***] notify Company
in writing of any exception in a Report on Compliance, Attestation of
Compliance, or [***] vulnerability scan if Bank learns that it is no longer PCI
Standards compliant or if it reasonably anticipates that it is or will be
non-compliant. Such notification will include, in detail, the steps being taken
by Bank to remediate such exception or non-compliance.


6.3.    Bank will not commit any act or omission that causes Company to violate
the PCI Standards or to be fined, sanctioned, or penalized for the failure to
properly protect, secure, maintain, use, or store Cardholder Information,
including by any payment card network, the Council, merchant banks, or any other
third party.


6.4.
Bank is solely responsible for the security of Cardholder Information that Bank
or



68

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


its personnel or subcontractors stores, possesses, transmits or controls.


6.5.    Bank will access, use, and disclose Cardholder Information only as and
to the extent necessary to: (a) process and otherwise facilitate credit and
debit transactions on Company's behalf; (b) comply with Applicable Laws, PCI
Standards, payment card network rules and requirements, and written Company
policies; and (c) as otherwise instructed in writing by an authorized by an
officer of Company.


6.6.    If there is a known Security Breach of Cardholder Information within the
Bank’s Systems, Bank will notify its Regulatory Authority and then Company, and
then, as quickly as reasonably possible, provide to Company a list of the
compromised T-Mobile Accounts as well as any other information reasonably
requested by Company. Bank will work with payment card networks, merchant banks,
and any of their respective agents and designees to remediate the situation to
minimize financial loss and Bank will cooperate fully with any investigation,
verification, testing, and review of Bank’s compliance with the PCI Standards.
This Section 6.6 does not limit Section 3 of this Exhibit.


7.Cybersecurity Cooperation. Each Party acknowledges the importance of
cooperating with the other Party with respect to issues related to cybersecurity
and agrees to work with the other Party to establish a cybersecurity partnership
team to share insight and best practices, as appropriate, for the mutual benefit
of the Parties and for the benefit of the Program. The Parties agree that the
cybersecurity partnership team will meet [***].


8.Entire Exhibit. If there is any conflict or inconsistency between this Exhibit
J and any provision of the Agreement, such conflict or inconsistency will be
resolved by giving precedence to this Exhibit J.




69

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT 14.6


DT MARKS AND COMPANY MARKS


DT MARKS


T


T-Mobile


<color magenta>


<Telekom acoustic mark>




T-Mobile (logos)




COMPANY MARKS




El [***]


The [***]




70

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


EXHIBIT 14.7 STANDARDS


#
MARK
GOODS/SERVICES
IDENTIFICATION OF GOODS/SERVICES
General Banking Services (IC36): Banking and financial services; digital banking
services; online banking services; retail banking services; commercial banking
services; ATM banking services; banking consultation; savings and deposits;
loans and lending; bill pay services; credit card and debit card services; lines
of credit; consulting and technological services in the field of financial
technology (FinTech), FinTech innovation, banking and financial services,
digital banking, and mobile and online payment platforms; providing information
in the fields of banking and financial services; administering electronic
disbursement of funds for others; and related services
FinTech/White Label (IC42): Software as a service (SaaS) featuring software to
allow users to perform electronic banking and financial exchange transactions
via a global computer network; providing temporary use of online
non-downloadable software to allow users to perform electronic banking and
financial exchange transactions via a global computer network; providing
temporary use of on-line non-downloadable white label software to allow users to
perform electronic financial exchange transactions via a global computer
network; software design, development, and customization, and development of
white-label software for others, all in the field of financial technology
(FinTech); cloud computing and software services, namely, providing white label
cloud solutions to others in the field of financial technology (FinTech); [cloud
computing and software services, namely, designing, developing, implementing and
maintaining backup and disaster recovery plans for others in the field of
FinTech NOTE: Do you want to include this service?]; and related services
Software (IC9): Computer application software for the provision of banking and
financial services; and related goods
1
BankMobile (logo)
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)
2
BANKMOBILE
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)
3
BankMobile (logo)
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)
4
BankMobile (logo)
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)
5
BANKMOBILE TECHNOLOGIES
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)



71

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




#
MARK
GOODS/SERVICES
6
BANKMOBILE LABS
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)
7
BankMobile LABS (logo)
General Banking Services (IC36), FinTech/White Label (IC42); AND Software (IC9)
8
BANKMOBILE VIBE
General Banking Services (IC36)
9
BankMobile VIBE (logo)
General Banking Services (IC36)
10
BankMobile VIBE (logo)
General Banking Services (IC36)
11
BankMobile VIBE (logo)
General Banking Services (IC36)
12
BankMobile VIBE (logo)
General Banking Services (IC36)
13
Bankmobile Bold
General Banking Services (IC36)
14
Bankmobile Bold (logo)
General Banking Services (IC36)
15
Bankmobile Bold (logo)
General Banking Services (IC36)
16
BANKMOBILE DISBURSEMENTS
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)
17
BankMobile Disbursements (logo)
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)





72

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




#
MARK
GOODS/SERVICES
18
CurrentCash
General Banking Services (IC36)
19
POWERED BY BANKMOBILE
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)
20
POWERED BY BANKMOBILE (logo)
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)
21
BankMobile (logo)
General Banking Services (IC36)
22
BankMobile (logo)
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)
23
BankMobile (logo)
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)
24
BankMobile (logo)
General Banking Services (IC36), FinTech/White Label (IC42); and Software (IC9)
25
BMPowered University (logo)
General Banking Services (IC36)
26
BMPowered University (logo)
27
BMPowered University (logo)





73

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


SCHEDULE 8.1(h)


APPROVED THIRD PARTY SERVICE PROVIDERS


Relationship: Relationship Name
Brief Description
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



74

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY




Relationship: Relationship Name
Brief Description
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



75

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***]” have been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.




EXECUTION COPY


Relationship: Relationship Name
Brief Description
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



76